--------------------------------------------------------------------------------

Exhibit 10.2



Execution Version


FOURTH AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


ONE WATER MARINE HOLDINGS, LLC


DATED AS OF FEBRUARY 11, 2020


THE LIMITED LIABILITY COMPANY INTERESTS IN ONE WATER MARINE HOLDINGS, LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS FOURTH
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER
TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE
APPLICABLE MEMBER.  THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS FOURTH AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT AND ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE APPLICABLE
MEMBER.  THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY
COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR
ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2

 

Section 1.1
Definitions
2

Section 1.2
Interpretive Provisions
15

     
ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY
15

 

Section 2.1
Formation
15

Section 2.2
Filing
16

Section 2.3
Name
16

Section 2.4
Registered Office; Registered Agent
16

Section 2.5
Principal Place of Business
16

Section 2.6
Purpose; Powers
16

Section 2.7
Term
16

Section 2.8
Intent
16

     
ARTICLE III CLOSING TRANSACTIONS
16

 

Section 3.1
Reorganization Transactions
16

     
ARTICLE IV OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
17

 

Section 4.1
Authorized Units; General Provisions With Respect to Units
17

Section 4.2
Voting Rights
21

Section 4.3
Capital Contributions; Unit Ownership
21

Section 4.4
Capital Accounts
22

Section 4.5
Other Matters
22

Section 4.6
Redemption of Units
23

     
ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES
30

 

Section 5.1
Profits and Losses
30

Section 5.2
Special Allocations
31

Section 5.3
Allocations for Tax Purposes in General
33

Section 5.4
Other Allocation Rules
34

     
ARTICLE VI DISTRIBUTIONS
35

 

Section 6.1
Distributions
35

Section 6.2
Tax-Related Distributions
35

Section 6.3
Distribution Upon Withdrawal
35

Section 6.4
Issuance of Additional Equity Securities
36

     
ARTICLE VII MANAGEMENT
 
36

   

Section 7.1
The Managing Member; Fiduciary Duties
36

Section 7.2
Officers
36

Section 7.3
Warranted Reliance by Officers on Others
37



i

--------------------------------------------------------------------------------



Section 7.4
Indemnification
38

Section 7.5
Maintenance of Insurance or Other Financial Arrangements
39

Section 7.6
Resignation or Termination of Managing Member
39

Section 7.7
No Inconsistent Obligations
39

Section 7.8
Reclassification Events of PubCo
39

Section 7.9
Certain Costs and Expenses
40

     
ARTICLE VIII ROLE OF MEMBERS
40

 

Section 8.1
Rights or Powers
40

Section 8.2
Voting
41

Section 8.3
Various Capacities
42

Section 8.4
Investment Opportunities
42

     
ARTICLE IX TRANSFERS OF INTERESTS
42

 

Section 9.1
Restrictions on Transfer
42

Section 9.2
Notice of Transfer
44

Section 9.3
Transferee Members
44

Section 9.4
Legend
45

     
ARTICLE X ACCOUNTING; CERTAIN TAX MATTERS
45

 

Section 10.1
Books of Account
45

Section 10.2
Tax Elections
45

Section 10.3
Tax Returns; Information
46

Section 10.4
Company Representative
46

Section 10.5
Withholding Tax Payments and Obligations
47

     
ARTICLE XI DISSOLUTION AND TERMINATION
48

 

Section 11.1
Liquidating Events
48

Section 11.2
Bankruptcy
49

Section 11.3
Procedure
49

Section 11.4
Rights of Members
50

Section 11.5
Notices of Dissolution
51

Section 11.6
Reasonable Time for Winding Up
51

Section 11.7
No Deficit Restoration
51

     
ARTICLE XII GENERAL
51

 

Section 12.1
Amendments; Waivers
51

Section 12.2
Further Assurances
52

Section 12.3
Successors and Assigns
52

Section 12.4
Certain Representations by Members
53

Section 12.5
Entire Agreement
53

Section 12.6
Rights of Members Independent
53

Section 12.7
Governing Law
53

Section 12.8
Jurisdiction and Venue
53

Section 12.9
Headings
54



ii

--------------------------------------------------------------------------------



Section 12.10
Counterparts
54

Section 12.11
Notices
54

Section 12.12
Representation By Counsel; Interpretation
54

Section 12.13
Severability
55

Section 12.14
Expenses
55

Section 12.15
Waiver of Jury Trial
55

Section 12.16
No Third Party Beneficiaries
55



iii

--------------------------------------------------------------------------------

 FOURTH AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


ONE WATER MARINE HOLDINGS, LLC


This Fourth Amended and Restated Limited Liability Company Agreement (as
amended, supplemented or restated from time to time, this “Agreement”) is
entered into as of February 11, 2020, by and among One Water Marine Holdings,
LLC, a Delaware limited liability company (the “Company”), OneWater Marine Inc.,
a Delaware corporation (“PubCo”), Special Situations Investing Group II, LLC, a
Delaware limited liability company (“Goldman”), OWM BIP Investor, LLC, a
Delaware limited liability company (“Beekman”), the other parties listed on
Exhibit A hereto (together with Goldman and Beekman, collectively, the “Legacy
Owners”) and each other Person who is or at any time becomes a Member in
accordance with the terms of this Agreement and the Act.  Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in
Section 1.1.


RECITALS
 
WHEREAS, the Company was formed under the name “Gale-Force Marine Holdings, LLC”
pursuant to the Articles of Organization filed in the office of the Secretary of
State of the State of Georgia on February 20, 2014, and on such date the
original members adopted said Articles of Organization and entered into a
written operating agreement;
 
WHEREAS, the Company filed a Certificate of Conversion with the Georgia
Secretary of State on March 24, 2014 and filed a Certificate of Conversion and
Certificate of Formation under the name “Gale Force Marine Holdings, LLC” with
the State of Delaware on March 28, 2014, pursuant to the Act;
 
WHEREAS, the original members unanimously consented to the change of the
Company’s name from “Gale Force Marine Holdings, LLC” to “One Water Marine
Holdings, LLC” on September 5, 2014;
 
WHEREAS, immediately prior to the adoption of this Agreement, the Company was
governed by the Third Amended and Restated Limited Liability Company Agreement,
dated as of March 1, 2017 (the “Existing LLC Agreement”);
 
WHEREAS, as part of a restructuring and pursuant to the Master Reorganization
Agreement dated as of the date hereof (the “Master Reorganization Agreement”),
the equity interests in the Company are being recapitalized into the Units (as
defined in Section 1.1);
 
WHEREAS, it is contemplated that PubCo will, subject to the approval of its
board of directors, issue up to 5,307,693 Class A Shares to the public for cash
in the initial underwritten public offering of shares of its stock (the “IPO”);
 
1

--------------------------------------------------------------------------------

WHEREAS, if the IPO is consummated, PubCo will contribute all of the net
proceeds received by it from the IPO and Class B Shares to the Company in
exchange for a number of Units equal to the number of Class A Shares issued in
the IPO, and the Company will then distribute such Class B Shares to each of its
Members (other than PubCo and its Subsidiaries);
 
WHEREAS, each Unit (other than any Unit held by PubCo and its direct and
indirect Subsidiaries) may be redeemed, at the election of the holder of such
Unit (together with the surrender and delivery by such holder of one Class B
Share), for one Class A Share in accordance with the terms and conditions of
this Agreement;
 
WHEREAS, the Members of the Company desire that PubCo become the sole managing
member of the Company (in its capacity as managing member as well as in any
other capacity, the “Managing Member”);
 
WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement and adopt this Agreement; and
 
WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Existing
LLC Agreement is hereby amended and restated in its entirety and the parties
hereby agree as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.1          Definitions.  As used in this Agreement and the Schedules
and Exhibits attached to this Agreement, the following definitions shall apply:
 
“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.
 
“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.
 
“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:
 


(a)
credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 
2

--------------------------------------------------------------------------------


(b)
debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 
This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.
 
“Agreement” is defined in the preamble to this Agreement.
 
“Beekman” is defined in the preamble to this Agreement.
 
“Beekman Entity” means each of Beekman, its Affiliates (including any investment
funds managed or advised by Beekman Investment Advisors, LLC or its Affiliates)
and any Transferee (for the avoidance of doubt, other than PubCo and any
Subsidiary of PubCo) to whom any of the foregoing entities Transfer Units in a
Transfer permitted under this Agreement.
 
“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.
 
“Beneficial Ownership Limitation” means 4.99% (or, upon written election by
Goldman up to 19.99%) of the number of Class A Shares outstanding immediately
after giving effect to the issuance of Class A Shares issuable upon redemption
of Class B Shares held by Goldman.  Goldman, upon notice to PubCo, may increase
or decrease the Beneficial Ownership Limitation provisions applicable to its
Class B Shares provided that the Beneficial Ownership Limitation in no event
exceeds 19.99% of the number of Class A Shares outstanding immediately after
giving effect to the issuance of Class A Shares upon redemption of the Class B
Shares held by Goldman and the provisions of this definition shall continue to
apply.  Any such increase in the Beneficial Ownership Limitation will not be
effective until the 61st day after such notice is delivered to PubCo.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Atlanta, Georgia are authorized or
required by law to be closed.
 
“Business Opportunities Exempt Party” is defined in Section 8.4.
 
“Call Right” is defined in Section 4.6(m).


3

--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.
 
“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member.  Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.
 
“Cash Election” means an election by the Company to redeem Units for cash
pursuant to Section 4.6(d) or an election by PubCo (or such designated member(s)
of the PubCo Holdings Group) to purchase Units for cash pursuant to an exercise
of its Call Right set forth in Section 4.6(m).
 
“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (a) other than in the case of clause (b), if the
Class A Shares trade on a securities exchange or automated or electronic
quotation system, an amount of cash equal to the product of (i) the number of
Class A Shares that would have been received in such Redemption if a Cash
Election had not been made and (ii) the average of the volume-weighted closing
price for a Class A Share on the principal U.S. securities exchange or automated
or electronic quotation system on which the Class A Shares trade, as reported by
Bloomberg, L.P., or its successor, for each of the 5 consecutive full Trading
Days ending on and including the last full Trading Day immediately prior to the
Redemption Notice Date, subject to appropriate and equitable adjustment for any
stock splits, reverse splits, stock dividends or similar events affecting the
Class A Shares; (b) if the Cash Election is made in respect of a Redemption
Notice issued by a Redeeming Member in connection with a Registered Offering, an
amount of cash equal to the product of (i) the number of Class A Shares that
would have been received in such Redemption if a Cash Election had not been made
and (ii) the price per Class A Share sold to the public in such Registered
Offering (reduced by the amount of any Discount associated with such Class A
Share), and (c) if the Class A Shares no longer trade on a securities exchange
or automated or electronic quotation system, an amount of cash equal to the
product of (i) the number of Class A Shares that would have been received in
such Redemption if a Cash Election had not been made and (ii) the fair market
value of one Class A Share, as determined by the Managing Member in Good Faith,
that would be obtained in an arms’ length transaction for cash between an
informed and willing buyer and an informed and willing seller, neither of whom
is under any compulsion to buy or sell, and without regard to the particular
circumstances of the buyer or seller and without any discounts for liquidity or
minority discount.
 
“Change of Control” means the occurrence of any of the following events or
series of related events after the date hereof:
 


(i)
any Person (excluding a corporation or other entity owned, directly or
indirectly, by the stockholders of PubCo in substantially the same proportions
as their ownership of stock of PubCo) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the rules promulgated under the Exchange Act), directly
or indirectly, of securities of PubCo representing more than 50% of the combined
voting power of PubCo’s then outstanding voting securities;



4

--------------------------------------------------------------------------------


(ii)
there is consummated a merger or consolidation of PubCo with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (A) the members of the board of directors of
PubCo immediately prior to the merger or consolidation do not constitute at
least a majority of the members of the board of directors of the company
surviving the merger, or if the surviving company is a Subsidiary, the ultimate
parent thereof, or (B) all of the Persons who were the respective “beneficial
owners” (as defined above) of the voting securities of PubCo immediately prior
to such merger or consolidation do not continue to beneficially own more than
50% of the combined voting power of the then-outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or





(iii)
the stockholders of PubCo approve a plan of complete liquidation or dissolution
of PubCo or there is consummated an agreement or series of related agreements
for the sale or other disposition, directly or indirectly, by PubCo of all or
substantially all of PubCo’s assets, other than such sale or other disposition
by PubCo of all or substantially all of PubCo’s assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
stockholders of PubCo in substantially the same proportions as their ownership
of PubCo immediately prior to such sale.



Notwithstanding the foregoing, except with respect to clause (ii)(A) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of PubCo immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of PubCo immediately following such transaction or series of
transactions.
 
“Change of Control Exchange Date” is defined in Section 4.6(p).
 
“Chief Executive Officer” means the person appointed as the Chief Executive
Officer of the Company by the Managing Member pursuant to Section 7.2(a).
 
“Class A Shares” means, as applicable, (a) the Class A Common Stock of PubCo,
par value $0.01 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Shares or into which the Class A Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.
 
“Class B Shares” means, as applicable, (a) the Class B common stock of PubCo,
par value $0.01 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Shares or into which the Class B Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.


5

--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).
 
“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.
 
“Common Stock” means the Class A Shares and the Class B Shares.
 
“Company” is defined in the preamble to this Agreement.
 
“Company Level Taxes” means any federal, state or local taxes, additions to tax,
penalties and interest payable by the Company or any of its Subsidiaries as a
result of any examination of the Company’s or any of its Subsidiaries’ affairs
by any federal, state or local tax authorities, including resulting
administrative and judicial proceedings under the Partnership Tax Audit Rules.
 
“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).  It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.
 
“Company Representative” has, with respect to taxable periods beginning after
December 31, 2017, the meaning assigned to the term “partnership representative”
(including any “designated individual,” if applicable)  in Section 6223 of the
Code and any Treasury Regulations or other administrative or judicial
pronouncements promulgated thereunder, and with respect to taxable periods
beginning on or before December 31, 2017, and for any applicable state and local
tax purposes, the meaning assigned to the term “tax matters partner” as defined
in Code Section 6231(a)(7) prior to its amendment by Title XI of the Bipartisan
Budget Act of 2015, in each case as appointed pursuant to Section 10.4.
 
“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.
 
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.
 
“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local Law.
 
“Covered Person” is defined in Section 7.4.


6

--------------------------------------------------------------------------------

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.
 
“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization or other cost recovery deduction
(excluding depletion) allowable with respect to an asset for such Fiscal Year or
other taxable period, except that (a) with respect to any such property the
Gross Asset Value of which differs from its Adjusted Basis for U.S. federal
income tax purposes and which difference is being eliminated by use of the
“remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Fiscal Year or other taxable period shall be the amount of
book basis recovered for such Fiscal Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other taxable period, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other taxable period bears to such beginning Adjusted Basis; provided,
however, that if the Adjusted Basis for U.S. federal income tax purposes of an
asset at the beginning of such Fiscal Year or other taxable period is zero,
Depreciation with respect to such asset shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Managing Member.
 
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).
 
“Discount” is defined in Section 4.6(i).
 
“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.
 
“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.
 
“ERISA” means the Employee Retirement Security Act of 1974, as amended.
 
“Excess Tax Amount” is defined in Section 10.5(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).
 
“Existing LLC Agreement” is defined in the recitals to this Agreement.
 
7

--------------------------------------------------------------------------------

“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.
 
“Fiscal Year” means the fiscal year of the Company, which shall end on September
30 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required.  The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.
 
“GAAP” means U.S. generally accepted accounting principles at the time.
 
“Goldman” is defined in the preamble to this Agreement.
 
“Goldman Entity” means each of Goldman, its Affiliates and any Transferee (for
the avoidance of doubt, other than PubCo and any Subsidiary of PubCo) to whom
any of the foregoing entities Transfer Units in a Transfer permitted under this
Agreement.
 
“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company and the PubCo Holdings Group and, with respect to a criminal proceeding,
having had no reasonable cause to believe such Person’s conduct was unlawful.
 
“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal or judicial or arbitral body.
 
“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:
 


(a)
the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 


(b)
the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g)(1), (iv) the acquisition of an interest in the Company by
any new or existing Member upon the exercise of a noncompensatory option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or (v) any
other event to the extent determined by the Managing Member to be permitted and
necessary or appropriate to properly reflect Gross Asset Values in accordance
with the standards set forth in Treasury Regulations Section
1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to clauses
(i), (ii) and (iv) above shall be made only if the Managing Member reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company.  If any
noncompensatory options are outstanding upon the occurrence of an event
described in this paragraph (b)(i) through (b)(v), the Company shall adjust the
Gross Asset Values of its properties in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);



8

--------------------------------------------------------------------------------


(c)
the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 


(d)
the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) (including any such adjustments pursuant to Treasury Regulation
Section 1.734-2(b)(1)), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and clause (f) in the definition of “Profits” or
“Losses” below or Section 5.2(h); provided, however, that the Gross Asset Value
of a Company asset shall not be adjusted pursuant to this subsection to the
extent the Managing Member determines in Good Faith that an adjustment pursuant
to clause (b) of this definition is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
clause (d); and

 


(e)
if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses and other items allocated pursuant to Article V.

 
“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.
 
“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.
 
“Investment Company Act” is defined in Section 8.1(b).
 
“IPO” is defined in the recitals to this Agreement.


9

--------------------------------------------------------------------------------

“IPO TRA” means the Tax Receivable Agreement, dated as of the date hereof, by
and among PubCo and certain current and former Members or Affiliates thereof, as
the same may be amended, supplemented or restated from time to time.
 
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).
 
“Legacy Owners” is defined in the preamble to this Agreement.
 
“Legal Action” is defined in Section 12.8.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
 
“Liquidating Event” is defined in Section 11.1.
 
“Lock-Up Period” means the period of 180 days commencing with the pricing of the
IPO.
 
“Managing Member” is defined in the recitals to this Agreement.
 
“Master Reorganization Agreement” is defined in the recitals to this Agreement.
 
“Member” means any Person that executes this Agreement as a Member and any other
Person admitted to the Company as an additional or substituted Member, in each
case, that has not made a disposition of such Person’s entire Interest.
 
“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i).  It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).
 
“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
 
“Minority Member Redemption Date” is defined in Section 4.6(n).
 
“Minority Member Redemption Notice” is defined in Section 4.6(n).
 
“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.
 
“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b)(1).


10

--------------------------------------------------------------------------------

“Nonrecourse Liability” is defined in Treasury Regulations Section
1.704-2(b)(3).
 
“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.
 
“Option” means the option to purchase an additional 692,308 Class A Shares
granted by PubCo to the underwriters for the IPO as described in PubCo’s
registration statement on Form S-1 (Registration No. 333-232639), initially
filed with the Commission on July 12, 2019.
 
“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code,
together with any final or temporary Treasury Regulations, Revenue Rulings and
case law interpreting Sections 6221 through 6241 of the Code (and any analogous
provision of state or local tax Law).
 
“Permitted Transferee” means, with respect to any Member: (a) any Affiliate of
such Member; (b) any successor entity of such Member; (c) with respect to any
Member that is a natural person or of which a majority of the outstanding Equity
Securities and voting power with respect to the election of directors (or the
selection of any other similar governing body in the case of an entity other
than a corporation) are beneficially owned (as such term is defined under Rule
13d-3 of the Exchange Act) by a single natural person, a trust established by or
for the benefit of such natural person of which only such natural person and his
or her immediate family members are beneficiaries; and (d) upon the death of any
Member that is a natural person, an executor, administrator or beneficiary of
the estate of the deceased Member.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.
 
“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.
 
“Post-IPO TRA” means any tax receivable agreement (or comparable agreement),
other than the IPO TRA, entered into by PubCo or any of its Subsidiaries
pursuant to which PubCo is obligated to pay over amounts with respect to tax
benefits resulting from any tax attributes to which PubCo becomes entitled.
 
“Proceeding” is defined in Section 7.4.
 
“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be separately stated pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
 


(a)
any income or gain of the Company that is exempt from U.S. federal income tax or
otherwise described in Section 705(a)(1)(B) of the Code and not otherwise taken
into account in computing Profits or Losses shall be added to such taxable
income or loss;

 
11

--------------------------------------------------------------------------------


(b)
any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 


(c)
in the event the Gross Asset Value of any Company asset is adjusted pursuant to
clause (b) or (c) of the definition of Gross Asset Value above, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 


(d)
gain or loss resulting from any disposition of Company assets with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 


(e)
in lieu of the depreciation, amortization and other cost recovery deductions
(excluding depletion) taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation;

 


(f)
to the extent an adjustment to the adjusted tax basis of any asset pursuant to
Code Section 734(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and

 


(g)
any items of income, gain, loss or deduction that are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in clauses (a) through (f) above.

 
“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.
 
“PubCo” is defined in the recitals to this Agreement.
 
“PubCo Approved Change of Control” means any Change of Control of PubCo that
meets the following conditions:  (i) such Change of Control was approved by the
board of directors of PubCo prior to such Change of Control, (ii) such Change of
Control results in an early termination of and acceleration of payments under
the IPO TRA, (iii) the terms of such Change of Control provide for the
consideration for the Units in such Change of Control to consist solely of (A)
freely and immediately tradeable common equity securities of an issuer listed on
a national securities exchange and/or (B) cash, and (iv) if such consideration
includes common equity, the market value of the outstanding common equity held
by non-affiliates of such issuer is at least twice as large as the market value
of all of the outstanding common equity of PubCo, in each case on a
fully-diluted basis immediately before the public announcement of such Change of
Control.


12

--------------------------------------------------------------------------------

“PubCo Holdings Group” means PubCo and each other Subsidiary of PubCo (other
than the Company and its Subsidiaries).
 
“PubCo Shares” means all classes and series of common stock of PubCo, including
the Class A Shares and the Class B Shares.
 
“PubCo Tax-Related Liabilities” means (a) any U.S. federal, state and local and
non-U.S. tax obligations (including any Company Level Taxes for which the PubCo
Holdings Group is liable hereunder) owed by the PubCo Holdings Group (other than
any obligations to remit any withholdings withheld from payments to third
parties) and (b) any obligations under the IPO TRA and any Post-IPO TRA payable
by the PubCo Holdings Group.
 
“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Shares (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 4.1(e)), (b)
any merger, consolidation or other combination involving PubCo, or (c) any sale,
conveyance, lease or other disposal of all or substantially all the properties
and assets of PubCo to any other Person, in each of clauses (a), (b) or (c), as
a result of which holders of PubCo Shares shall be entitled to receive cash,
securities or other property for their PubCo Shares.
 
“Redeeming Member” is defined in Section 4.6(a).
 
“Redemption” means any redemption of Units into Class A Shares pursuant to this
Agreement.
 
“Redemption Date” means a Regular Redemption Date or a Special Redemption Date.
 
“Redemption Notice” is defined in Section 4.6(b).
 
“Redemption Notice Date” means, with respect to any Redemption Date, the date
specified by PubCo that is no later than 10 Business Days before such Redemption
Date, provided that if such date falls on a weekend or holiday, the Redemption
Notice Date shall be on the following Business Day.
 
“Redemption Right” is defined in Section 4.6(a).
 
“Registered Offering” means any secondary securities offering (which may include
a “bought deal” or “overnight” offering), and any primary securities offering
for which piggyback rights are offered, pursuant to the Registration Rights
Agreement.
 
“Registration Rights Agreement” means the Registration Rights Agreement, by and
among PubCo and the Members, to be entered into concurrently with the closing of
the IPO.
 
13

--------------------------------------------------------------------------------

“Regular Redemption Date” means a date within each fiscal quarter specified by
PubCo from time to time, which will generally be set so that the corresponding
Redemption Notice Date falls within a window after PubCo’s earnings announcement
for the prior fiscal quarter or in connection with a Registered Offering.
 
“Regulatory Allocations” is defined in Section 5.2(i).
 
“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).
 
“Special Redemption Date” means a date specified by PubCo in addition to or in
lieu of the Regular Redemption Date during the same fiscal quarter.  PubCo must
specify a Regular Redemption Date or Special Redemption Date effective with any
Registered Offering.
 
“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.
 
“Tax Contribution Obligation” is defined in Section 10.5(c).
 
“Tax Offset” is defined in Section 10.5(c).
 
“Trading Day” means a day on which the Nasdaq Stock Market or such other
principal United States securities exchange on which the Class A Shares are
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).
 
“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of.  The terms “Transferee,” “Transferor,”
“Transferred” and other forms of the word “Transfer” shall have the correlative
meanings.
 
“Transfer Agent” means Broadridge Corporate Issuer Solutions, Inc. or such other
agent or agents of PubCo as may be designated by the board of directors of PubCo
as the transfer agent for the Class A Shares.
 
“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, that clarify, interpret and apply the provisions
of the Code, and that are designated as “Treasury Regulations” by the United
States Department of the Treasury.
 
14

--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.
 
“Units” means the Units issued hereunder and shall also include any Equity
Security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.
 
“Winding-Up Member” is defined in Section 11.3(a).
 
Section 1.2          Interpretive Provisions.  For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
 


(a)
the terms defined in Section 1.1 are applicable to the singular as well as the
plural forms of such terms;

 


(b)
all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 


(c)
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars;

 


(d)
when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 


(e)
whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 


(f)
“or” is not exclusive;

 


(g)
pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 


(h)
the words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 
ARTICLE II


ORGANIZATION OF THE LIMITED LIABILITY COMPANY
 
Section 2.1          Formation.  The Company has been formed as a limited
liability company subject to the provisions of the Act upon the terms,
provisions and conditions set forth in this Agreement.
 
15

--------------------------------------------------------------------------------

Section 2.2          Filing.  The Company’s Certificate of Formation has been
filed with the Secretary of State of the State of Delaware in accordance with
the Act.  The Members shall execute such further documents (including amendments
to such Certificate of Formation) and take such further action as is appropriate
to comply with the requirements of Law for the formation or operation of a
limited liability company in Delaware and in all states and counties where the
Company may conduct its business.
 
Section 2.3          Name.  The name of the Company is “One Water Marine
Holdings, LLC” and all business of the Company shall be conducted in such name
or, in the discretion of the Managing Member, under any other name.
 
Section 2.4          Registered Office; Registered Agent.  The location of the
registered office of the Company in the State of Delaware is 251 Little Falls
Drive, Wilmington, Delaware 19808, or at such other place as the Managing Member
from time to time may select.  The name and address for service of process on
the Company in the State of Delaware are Corporation Service Company, 251 Little
Falls Drive, Wilmington, Delaware 19808, or such other qualified Person as the
Managing Member may designate from time to time and its business address.
 
Section 2.5          Principal Place of Business.  The principal place of
business of the Company shall be located in such place as is determined by the
Managing Member from time to time.
 
Section 2.6          Purpose; Powers.  The nature of the business or purposes to
be conducted or promoted by the Company is to engage in any lawful act or
activity for which limited liability companies may be formed under the Act.  The
Company shall have the power and authority to take any and all actions and
engage in any and all activities necessary, appropriate, desirable, advisable,
ancillary or incidental to the accomplishment of the foregoing purpose.
 
Section 2.7         Term.  The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
continue indefinitely.  The Company may be dissolved and its affairs wound up
only in accordance with Article XI.
 
Section 2.8         Intent.  It is the intent of the Members that the Company be
operated in a manner consistent with its treatment as a “partnership” for U.S.
federal and state income tax purposes.  It is also the intent of the Members
that the Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code.  Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.
 
ARTICLE III


CLOSING TRANSACTIONS
 
Section 3.1          Reorganization Transactions.
 

 
(a)
Effective immediately prior to the Effective Time, (i) the Existing LLC
Agreement shall be amended and restated and this Agreement shall be adopted and
(ii) all of the membership interests in the Company prior to the adoption of
this Agreement shall be recapitalized to consist solely of a single class of
Units with the rights and privileges as set forth in this Agreement and each
Member will receive its pro rata share of such Units in accordance with the
Master Reorganization Agreement and the right to receive the Class B Shares
pursuant to Section 3.1(c).

 
16

--------------------------------------------------------------------------------


(b)
Immediately following the initial closing of the IPO, (i) PubCo shall contribute
to the Company all of the net proceeds received by PubCo in connection with such
initial closing and 6,087,906 Class B Shares in exchange for the issuance of
6,087,906 Units.





(c)
Immediately following the contribution described in Section 3.1(b), the Company
shall distribute to each of the Members (other than any member of the PubCo
Holdings Group), pro rata, in accordance with the number of Units owned by each
Member, the Class B Shares contributed to the Company pursuant to Section
3.1(b).





(d)
Immediately following any closing of the issuance and sale of Class A Shares
pursuant to the Option, PubCo shall contribute all of the net proceeds received
pursuant to such Option exercise to the Company in exchange for a number of
Units equal to the number of Class A Shares issued and sold pursuant to such
Option exercise.



ARTICLE IV


OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS


Section 4.1          Authorized Units; General Provisions With Respect to Units.




(a)
Subject to the provisions of this Agreement, the Company shall be authorized to
issue from time to time such number of Units and such other Equity Securities as
the Managing Member shall determine in accordance with Section 4.3.  Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants.  The Company may
reissue any Units that have been repurchased or acquired by the Company.





(b)
Except to the extent explicitly provided otherwise herein (including Section
4.3), each outstanding Unit shall be identical.





(c)
Initially, none of the Units will be represented by certificates.  If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code.  Nothing contained in this Section
4.1(c) shall be deemed to authorize or permit any Member to Transfer its Units
except as otherwise permitted under this Agreement.



17

--------------------------------------------------------------------------------


(d)
The Members as of the date hereof are set forth on Exhibit A.  The total number
of Units issued and outstanding and held by each Member as of the date hereof is
set forth in the books and records of the Company.  The Company shall update
such books and records from time to time to reflect any Transfers of Interests,
the issuance of additional Units or Equity Securities and, subject to Section
12.1(a), subdivisions or combinations of Units made in compliance with Section
4.1(f), in each case, in accordance with the terms of this Agreement.

 


(e)
If, at any time after the Effective Time, PubCo issues a Class A Share or any
other Equity Security of PubCo (other than Class B Shares), (i) one or more
member(s) of the PubCo Holdings Group shall concurrently contribute to the
Company the net proceeds (in cash or other property, as the case may be), if
any, received by PubCo for such Class A Share or other Equity Security and (ii)
the Company shall concurrently issue to such member(s) of the PubCo Holdings
Group, in accordance with the contributions made by each such member pursuant to
clause (i), one Unit (if PubCo issues a Class A Share), or such other Equity
Security of the Company (if PubCo issues Equity Securities other than Class A
Shares) corresponding to the Equity Securities issued by PubCo, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation, but taking into account differences as a result
of any tax or other liabilities borne by PubCo) and other economic rights as
those of such Equity Securities of PubCo to be issued.  Notwithstanding the
foregoing:

 


(i)
If PubCo issues any Class A Shares in order to acquire or fund the acquisition
from a Member (other than any member of the PubCo Holdings Group) of a number of
Units (and Class B Shares) equal to the number of Class A Shares so issued, then
the Company shall not issue any new Units in connection therewith and, where
such Class A Shares have been issued for cash to fund such an acquisition by any
member of the PubCo Holdings Group pursuant to a Cash Election, the PubCo
Holdings Group shall not be required to transfer such net proceeds to the
Company, and such net proceeds shall instead be transferred by such member of
the PubCo Holdings Group to such Member as consideration for such acquisition. 
For the avoidance of doubt, if PubCo issues any Class A Shares or other Equity
Security for cash to be used to fund the acquisition by any member of the PubCo
Holdings Group of any Person or the assets of any Person, then PubCo shall not
be required to transfer such cash proceeds to the Company but instead such
member of the PubCo Holdings Group shall be required to contribute such Person
or the assets and liabilities of such Person to the Company or any of its
Subsidiaries.

 


(ii)
This Section 4.1(e) shall not apply to the issuance and distribution to holders
of PubCo Shares of rights to purchase Equity Securities of PubCo under a “poison
pill” or similar shareholders rights plan (and upon any redemption of Units for
Class A Shares, such Class A Shares will be issued together with a corresponding
right under such plan), or to the issuance under PubCo’s employee benefit plans
of any warrants, options, other rights to acquire Equity Securities of PubCo or
rights or property that may be converted into or settled in Equity Securities of
PubCo, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of PubCo in connection with the exercise or settlement of such
rights, warrants, options or other rights or property.



18

--------------------------------------------------------------------------------


(iii)
Except pursuant to Section 4.6, (x) the Company may not issue any additional
Units to any member of the PubCo Holdings Group unless substantially
simultaneously therewith such member of the PubCo Holdings Group issues or
transfers an equal number of newly-issued Class A Shares of PubCo to another
Person, and (y) the Company may not issue any other Equity Securities of the
Company to any member of the PubCo Holdings Group unless substantially
simultaneously such member of the PubCo Holdings Group issues or transfers, to
another Person, an equal number of newly-issued shares of a new class or series
of Equity Securities of PubCo or such member of the PubCo Holdings Group with
substantially the same rights to dividends and distributions (including
distributions upon liquidation, but taking into account differences as a result
of any tax or other liabilities borne by PubCo) and other economic rights as
those of such Equity Securities of the Company.

 


(iv)
If at any time any member of the PubCo Holdings Group issues Debt Securities,
such member of the PubCo Holdings Group shall transfer to the Company (in a
manner to be determined by the Managing Member in its reasonable discretion) the
proceeds received by such member of the PubCo Holdings Group in exchange for
such Debt Securities in a manner that directly or indirectly burdens the Company
with the repayment of the Debt Securities.

 


(v)
In the event any Equity Security outstanding at PubCo is exercised or otherwise
converted and, as a result, any Class A Shares or other Equity Securities of
PubCo are issued, (a) the corresponding Equity Security outstanding at the
Company shall be similarly exercised or otherwise converted, as applicable, and
an equivalent number of Units or other Equity Securities of the Company shall be
issued to the PubCo Holdings Group as contemplated by the first sentence of this
Section 4.1(e), and (b) the PubCo Holdings Group shall concurrently contribute
to the Company the net proceeds received by the PubCo Holdings Group from any
such exercise.



19

--------------------------------------------------------------------------------


(vi)
No member of the PubCo Holdings Group may redeem, repurchase or otherwise
acquire (other than from another member of the PubCo Holdings Group) (a) any
Class A Shares (including upon forfeiture of any unvested Class A Shares) unless
substantially simultaneously the Company redeems, repurchases or otherwise
acquires from the PubCo Holdings Group an equal number of Units for the same
price per security or (b) any other Equity Securities of PubCo (other than Class
B Shares), unless substantially simultaneously the Company redeems, repurchases
or otherwise acquires from the PubCo Holdings Group an equal number of Equity
Securities of the Company of a corresponding class or series with substantially
the same rights to dividends and distributions (including distributions upon
liquidation, but taking into account differences as a result of any tax or other
liabilities borne by PubCo) and other economic rights as those of such Equity
Securities of PubCo for the same price per security.  The Company may not
redeem, repurchase or otherwise acquire (x) except pursuant to Section 4.6, any
Units from the PubCo Holdings Group unless substantially simultaneously the
PubCo Holdings Group redeems, repurchases or otherwise acquires an equal number
of Class A Shares for the same price per security from holders thereof, or (y)
any other Equity Securities of the Company from the PubCo Holdings Group unless
substantially simultaneously the PubCo Holdings Group redeems, repurchases or
otherwise acquires for the same price per security an equal number of Equity
Securities of PubCo of a corresponding class or series with substantially the
same rights to dividends and distributions (including distribution upon
liquidation, but taking into account differences as a result of any tax or other
liabilities borne by PubCo) and other economic rights as those of such Equity
Securities of PubCo.  Notwithstanding the foregoing, to the extent that any
consideration payable by the PubCo Holdings Group in connection with the
redemption or repurchase of any Class A Shares or other Equity Securities of the
PubCo Holdings Group consists (in whole or in part) of Class A Shares or such
other Equity Securities (including, for the avoidance of doubt, in connection
with the cashless exercise of an option or warrant), then the redemption or
repurchase of the corresponding Units or other Equity Securities of the Company
shall be effectuated in an equivalent manner.

 


(f)
The Company shall not in any manner effect any subdivision (by any equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Shares, with
corresponding changes made with respect to any other exchangeable or convertible
securities.  Unless in connection with any action taken pursuant to Section
4.1(h), PubCo shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding PubCo Shares unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities.

 


(g)
Notwithstanding any other provision of this Agreement (including Section
4.1(e)), the Company may redeem Units from the PubCo Holdings Group for cash to
fund any acquisition by the PubCo Holdings Group of another Person, provided
that promptly after such redemption and acquisition the PubCo Holdings Group
contributes or causes to be contributed, directly or indirectly, such Person or
the assets and liabilities of such Person to the Company or any of its
Subsidiaries in exchange for a number of Units equal to the number of Units so
redeemed.



20

--------------------------------------------------------------------------------


(h)
Notwithstanding any other provision of this Agreement (including Section
4.1(e)), if the PubCo Holdings Group acquires or holds any material amount of
cash in excess of any monetary obligations it reasonably anticipates (including
as a result of the receipt of distributions pursuant to Section 6.2 for any
period in excess of the PubCo Tax-Related Liabilities for such period), PubCo
may, in its sole discretion, use such excess cash amount in such manner, and
make such adjustments to or take such other actions with respect to the
capitalization of PubCo and the Company, as PubCo (including in its capacity as
the Managing Member) in Good Faith determines to be fair and reasonable to the
holders of PubCo Shares and to the Members and to preserve the intended economic
effect of this Section 4.1, Section 4.6 and the other provisions hereof.

 
Section 4.2          Voting Rights.  No Member has any voting right except with
respect to those matters specifically reserved for a Member vote under the Act
and for matters expressly requiring the approval of Members under this
Agreement.  Except as otherwise required by the Act, each Unit will entitle the
holder thereof to one vote on all matters to be voted on by the Members.  Except
as otherwise expressly provided in this Agreement, the holders of Units having
voting rights will vote together as a single class on all matters to be approved
by the Members.


Section 4.3          Capital Contributions; Unit Ownership.




(a)
Capital Contributions.  Except as otherwise set forth in Section 4.1(e) with
respect to the obligations of the PubCo Holdings Group, no Member shall be
required to make additional Capital Contributions.

 


(b)
Issuance of Additional Units or Interests.  Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member, subject to the limitations of Section 4.1,
(i) additional Units or other Equity Securities in the Company (including
creating preferred interests or other classes or series of interests having such
rights, preferences and privileges as determined by the Managing Member, which
rights, preferences and privileges may be senior to the Units), and (ii)
obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member.  Upon such issuance and execution, such
Person shall be admitted as a Member of the Company.  In that event, the
Managing Member shall update the Company’s books and records to reflect such
additional issuances.  Subject to Section 12.1, the Managing Member is hereby
authorized to amend this Agreement to set forth the designations, preferences,
rights, powers and duties of such additional Units or other Equity Securities in
the Company, or such other amendments that the Managing Member determines to be
otherwise necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of Units or other Equity
Securities in the Company pursuant to this Section 4.3(b); provided that,
notwithstanding the foregoing, the Managing Member shall have the right to amend
this Agreement as set forth in this sentence without the approval of any other
Person (including any Member) and notwithstanding any other provision of this
Agreement (other than Section 12.1(ii), (iii) or (iv)) if such amendment is
necessary, and then only to the extent necessary, in order to consummate any
offering of PubCo Shares or other Equity Securities of PubCo provided that the
designations, preferences, rights, powers and duties of any such additional
Units or other Equity Securities of the Company as set forth in such amendment
are substantially similar to those applicable to such PubCo Shares or other
Equity Securities of PubCo.



21

--------------------------------------------------------------------------------

Section 4.4         Capital Accounts.  A Capital Account shall be maintained for
each Member in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv) and, to the extent consistent with such regulations, the other
provisions of this Agreement.  Each Member’s Capital Account shall be (a)
increased by (i) allocations to such Member of Profits pursuant to Section 5.1
and any other items of income or gain allocated to such Member pursuant to
Section 5.2, (ii) the amount of cash or the initial Gross Asset Value of any
asset (net of any Liabilities assumed by the Company and any Liabilities to
which the asset is subject) contributed to the Company by such Member, and (iii)
any other increases allowed or required by Treasury Regulations Section
1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to such Member of Losses
pursuant to Section 5.1 and any other items of deduction or loss allocated to
such Member pursuant to the provisions of Section 5.2, (ii) the amount of any
cash or the Gross Asset Value of any asset (net of any Liabilities assumed by
the Member and any Liabilities to which the asset is subject) distributed to
such Member, and (iii) any other decreases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv).  In the event of a Transfer of Units made
in accordance with this Agreement (including a deemed Transfer for U.S. federal
income tax purposes as described in Section 4.6(g)) the Capital Account of the
Transferor that is attributable to the Transferred Units shall carry over to the
Transferee Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l).
 
Section 4.5          Other Matters.




(a)
No Member shall demand or receive a return on or of its Capital Contributions or
withdraw from the Company without the consent of the Managing Member.  Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.





(b)
No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in Section
7.9 or as otherwise contemplated by this Agreement.



22

--------------------------------------------------------------------------------


(c)
The Liability of each Member shall be limited as set forth in the Act and other
applicable Law and, except as expressly set forth in this Agreement or required
by Law, no Member (or any of its Affiliates) shall be personally liable, whether
to the Company, any of the other Members, the creditors of the Company or any
other third party, for any debt or Liability of the Company, whether arising in
contract, tort or otherwise, solely by reason of being a Member of the Company.

 


(d)
Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 


(e)
The Company shall not be obligated to repay any Capital Contributions of any
Member.

 
Section 4.6          Redemption of Units.




(a)
Each Member other than the PubCo Holdings Group shall be entitled from time to
time to cause the Company to redeem all or a portion of such Member’s Units
(such Member a “Redeeming Member”), together with an equal number of Class B
Shares, in exchange for Class A Shares or, at the Company’s election under
certain circumstances, cash in accordance with Section 4.6(d) (referred to
herein as the “Redemption Right”), upon the terms and subject to the conditions
set forth in this Section 4.6 and subject to PubCo’s (or such designated
member(s) of the PubCo Holdings Group’s) Call Right as set forth in Section
4.6(m).

 


(b)
In order to exercise its Redemption Right, each Redeeming Member shall provide
written notice in a reasonable form as the Company may provide from time to time
(the “Redemption Notice”) to the Company and PubCo, on or before any Redemption
Notice Date, stating that the Redeeming Member elects to have redeemed on the
next Redemption Date a stated number of Units, together with an equal number
Class B Shares.  Upon delivery of any Redemption Notice by any Member on or
before any Redemption Notice Date, such member may not revoke or rescind such
Redemption Notice after such Redemption Notice Date.  Any Redemption Notice
delivered for a Redemption on a Regular Redemption Date may not be contingent. 
Any Redemption Notice delivered for a Redemption on a Special Redemption Date
may be made contingent on the consummation of the Registered Offering or other
transaction described in the notice of the Managing Member specifying such
Special Redemption Date.  Any notice by any Member pursuant to the Registration
Rights Agreement to demand or participate in any Registered Offering shall be
deemed to constitute a Redemption Notice for the related Special Redemption
Date.

 


(c)
On any Redemption Date for which any Member delivered a Redemption Notice with
respect to Units, unless the Company elects to pay cash in accordance with
Section 4.6(d) or PubCo (or such designated member(s) of the PubCo Holdings
Group) exercises its Call Right pursuant to Section 4.6(m), on such Redemption
Date such number of Units, together with an equal number of Class B Shares,
shall be redeemed for an equal number of Class A Shares.

 
23

--------------------------------------------------------------------------------


(d)
The Company shall be entitled to elect to settle any Redemption by delivering to
the Redeeming Member, in lieu of the applicable number of Class A Shares that
would be received in such Redemption, an amount of cash equal to the Cash
Election Amount for such shares.

 


(e)
Each Member’s Redemption Right shall be subject to the following limitations and
qualifications:

 


(i)
The first Redemption shall only be permitted on the first Redemption Date after
the Lock-Up Period;

 


(ii)
thereafter, except as provided herein, Redemptions shall only be permitted on
each Redemption Date;

 


(iii)
a Redeeming Member shall only be permitted to redeem less than all of its Units
if (A) after such Redemption it would continue to hold at least 69,290 Units and
(B) it redeems not less than 69,290 Units in such Redemption;

 


(iv)
the Company shall not effect any Redemption of any Units, together with any
Class B Shares, held by Goldman, and Goldman shall not have the right to redeem
any of its Units, along with any Class B Shares, to the extent that, after
giving effect to such redemption, Goldman (together with its affiliates and any
persons acting as a group together with Goldman or any of Goldman’s affiliates
(such Persons, “Attribution Parties”)) would beneficially own in excess of the
Beneficial Ownership Limitation.  For purposes of the foregoing sentence, the
number of Class A Shares beneficially owned by Goldman shall include the number
of Class A Shares issuable upon redemption of the Units, together with the Class
B Shares, with respect to which such determination is being made, but shall
exclude the number of Class A Shares which are issuable upon (i) redemption of
the remaining Units, together with Class B Shares, beneficially owned by Goldman
or any of its affiliates or Attribution Parties and (ii) exercise or conversion
of the unexercised or unconverted portion of any other securities of PubCo
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by Goldman or any of its affiliates or
Attribution Parties.  Except as set forth in the preceding sentence, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  For purposes of this
Section 4.6(e)(iv), in determining the number of outstanding Class A Shares,
Goldman may rely on the number of outstanding Class A Shares as stated in the
most recent of the following: (i) PubCo’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by PubCo or (iii) a more recent written notice by PubCo or the
Transfer Agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of Goldman, PubCo shall within one Trading Day
confirm orally and in writing to such holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the redemption, conversion or
exercise of securities of PubCo, including the Class B Shares, by Goldman or its
affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported.  In the event that the issuance
of Class A Shares to Goldman upon redemption of Goldman’s Units, together with
its Class B Shares, results in Goldman and its affiliates and Attribution
Parties being deemed to beneficially own, in the aggregate, Class A Shares in
excess of the Beneficial Ownership Limitation (as determined under Section 13(d)
of the Exchange Act), the number of shares so issued by which Goldman, its
affiliates and its other Attribution Parties’ aggregate beneficial ownership
exceeds the Beneficial Ownership Limitation (the “Excess Shares”) shall be
deemed null and void and shall be cancelled ab initio, and Goldman shall not
have the power to vote or to transfer the Excess Shares. The provisions of this
section shall not be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to correct this section (or
any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.



24

--------------------------------------------------------------------------------


(v)
any Redemption of Units issued after the date hereof (other than in connection
with any recapitalization), including such Units issued to Members as of the
date hereof, may be limited in accordance with the terms of any agreements or
instruments entered into in connection with such issuance, as deemed necessary
or desirable in the discretion of the Managing Member; and

 


(f)
The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines, in Good Faith, such limitations and
restrictions to be necessary or appropriate to avoid undue risk that the Company
may be classified as a “publicly traded partnership” within the meaning of
Section 7704 of the Code.  Furthermore, the Managing Member may require any
Member or group of Members to redeem all of their Units to the extent it
determines, in Good Faith, that such Redemption is necessary or appropriate to
avoid undue risk that the Company may be classified as a “publicly traded
partnership” within the meaning of Section 7704 of the Code.  Upon delivery of
any notice by the Managing Member to such Member or group of Members requiring
such Redemption, such Member or group of Members shall exchange, subject to
exercise by PubCo (or such designated member(s) of the PubCo Holdings Group) of
the Call Right pursuant to Section 4.6(m), all of their Units effective as of
the date specified in such notice (and such date shall be deemed to be a
Redemption Date for purposes of this Agreement) in accordance with this Section
4.6 and otherwise in accordance with the requirements set forth in such notice.



25

--------------------------------------------------------------------------------


(g)
For U.S. federal income (and applicable state and local) tax purposes, each of
the Redeeming Member, the Company and PubCo (and any other member of the PubCo
Holding Group), as the case may be, agree to treat each Redemption and, in the
event PubCo (or another member of the PubCo Holdings Group) exercises its Call
Right, each transaction between the redeeming or selling Member and PubCo (or
such other member of the PubCo Holdings Group), as a sale of such Member’s Units
(together, if applicable, with the same number Class B Shares) to PubCo (or such
other member of the PubCo Holdings Group) in exchange for Class A Shares or
cash, as applicable.

 


(h)
Each Redemption shall be deemed to have been effected on the applicable
Redemption Date.  Any Member redeeming Units in accordance with this Agreement
may request that the Class A Shares to be issued upon such Redemption be issued
in a name other than such Member.  Any Person or Persons in whose name or names
any Class A Shares are issuable on any Redemption Date shall be deemed to have
become, on such Redemption Date, the holder or holders of record of such shares.

 


(i)
Unless a member of the PubCo Holdings Group  has elected its Call Right pursuant
to Section 4.6(m) with respect to any Redemption, on the relevant Redemption
Date and immediately prior to such Redemption, (i) PubCo (or such other
member(s) of the PubCo Holdings Group) shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under Section 4.6(c)
(including in the event the Company exercises its right to deliver the Cash
Election Amount pursuant to Section 4.6(d)) and the Company shall issue to PubCo
(or such other member(s) of the PubCo Holdings Group) a number of Units or,
pursuant to Section 4.1(e), other Equity Securities of the Company as
consideration for such contribution, (ii) the Company shall (A) cancel the
redeemed Units and (B) transfer to the Redeeming Member the consideration the
Redeeming Member is entitled to receive under Section 4.6(c) (including in the
event the Company exercises its right to deliver the Cash Election Amount
pursuant to Section 4.6(d)), and (iii) PubCo shall cancel the surrendered Class
B Shares, if applicable.  Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Company makes a Cash Election that is
funded with proceeds from a primary offering of PubCo Equity Securities, the
PubCo Holdings Group shall only be obligated to contribute to the Company an
amount in cash equal to the net proceeds (after deduction of any underwriters’
discounts or commissions and brokers’ fees or commissions (including, for the
avoidance of doubt, any deferred discounts or commissions and brokers’ fees or
commissions payable in connection with or as a result of such Registered
Offering)) (such difference, the “Discount”) from the sale by PubCo of a number
of Class A Shares equal to the number of Units and, if applicable, Class B
Shares to be redeemed with such cash or from the sale of other PubCo Equity
Securities used to fund the Cash Election Amount; provided that PubCo’s Capital
Account (or the Capital Account(s) of the other member(s) of the PubCo Holdings
Group, as applicable) shall be increased by the amount of such Discount in
accordance with Section 7.9; provided further, that the contribution of such net
proceeds shall in no event affect the Redeeming Member’s right to receive the
Cash Election Amount.



26

--------------------------------------------------------------------------------


(j)
If (i) there is any reclassification, reorganization, recapitalization or other
similar transaction pursuant to which the Class A Shares are converted or
changed into another security, securities or other property (other than as a
result of a subdivision or combination or any transaction subject to Section
4.1(f)), or (ii) except in connection with actions taken with respect to the
capitalization of PubCo or the Company pursuant to Section 4.1(h), PubCo, by
dividend or otherwise, distributes to all holders of the Class A Shares
evidences of its indebtedness or assets, including securities (including Class A
Shares and any rights, options or warrants to all holders of the Class A Shares
to subscribe for or to purchase or to otherwise acquire Class A Shares, or other
securities or rights convertible into, redeemable for or exercisable for Class A
Shares) but excluding (A) any cash dividend or distribution or (B) any such
distribution of indebtedness or assets received by PubCo, in either case (A) or
(B) received by PubCo from the Company in respect of the Units, then upon any
subsequent Redemption, in addition to the Class A Shares or the Cash Election
Amount, as applicable, each Member shall be entitled to receive the amount of
such security, securities or other property that such Member would have received
if such Redemption had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization, other similar transaction,
dividend or other distribution, taking into account any adjustment as a result
of any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction.  For the
avoidance of doubt, if there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Class A Shares are
converted or changed into another security, securities or other property, or any
dividend or distribution (other than an excluded dividend or distribution, as
described above in clause (A) or (B)), this Section 4.6 shall continue to be
applicable, mutatis mutandis, with respect to such security or other property.

 


(k)
PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued Class A Shares, such number of
Class A Shares that shall be issuable upon the Redemption of all outstanding
Units (other than those Units held by any member of the PubCo Holdings Group);
provided, that nothing contained herein shall be construed to preclude PubCo
from satisfying its obligations with respect to a Redemption by delivery of cash
pursuant to a Cash Election or Class A Shares that are held in the treasury of
PubCo.  PubCo covenants that all Class A Shares that shall be issued upon a
Redemption shall, upon issuance thereof, be validly issued, fully paid and
non-assessable.  In addition, for so long as the Class A Shares are listed on a
National Securities Exchange, PubCo shall use its reasonable best efforts to
cause all Class A Shares issued upon a Redemption to be listed on such National
Securities Exchange at the time of such issuance.



27

--------------------------------------------------------------------------------


(l)
The issuance of Class A Shares upon a Redemption shall be made without charge to
the Redeeming Member for any stamp or other similar tax in respect of such
issuance, except that if any such Class A Shares are to be issued in a name
other than that of the Redeeming Member, then the Person or Persons in whose
names such shares are to be issued shall pay to PubCo the amount of any tax
payable in respect of any Transfer involved in such issuance or establish to the
satisfaction of PubCo that such tax has been paid or is not payable.  Each of
the Company and PubCo shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable upon a Redemption (and the
Redeeming Member agrees to indemnify the Company and PubCo with respect to) such
amounts as may be required to be deducted or withheld therefrom under the Code
or any provision of applicable Law, and to the extent deduction and withholding
is required, such deduction and withholding may be taken in Class A Shares. 
Prior to making such deduction or withholding, the Company shall use
commercially reasonable efforts to give written notice to the Redeeming Member
and reasonably cooperate with such Redeeming Member to reduce or avoid any such
withholding. To the extent such amounts are so deducted or withheld and paid
over to the relevant governmental authority, such amounts shall be treated for
all purposes under this Agreement as having been paid to the Redeeming Member,
and, if withholding is taken in Class A Shares, the relevant withholding party
shall be treated as having sold such Class A Shares on behalf of such Redeeming
Member for an amount of cash equal to the fair market value thereof at the time
of such deemed sale and paid such cash proceeds to the appropriate governmental
authority.

 


(m)
Notwithstanding anything to the contrary in this Section 4.6, a Redeeming Member
shall be deemed to have offered to sell its Units as described in any Redemption
Notice to each member of the PubCo Holdings Group, and PubCo (or such other
member(s) of the PubCo Holdings Group designated by PubCo) may, in its sole
discretion, in accordance with this Section 4.6(m), elect to purchase directly
and acquire such Units on the Redemption Date by paying to the Redeeming Member
that number of Class A Shares the Redeeming Member would otherwise receive
pursuant to Section 4.6(c) or, if PubCo (or such designated member(s) of the
PubCo Holdings Group ) makes a Cash Election, the Cash Election Amount for such
Class A Shares (the “Call Right”), whereupon PubCo (or such designated member(s)
of the PubCo Holdings Group) shall acquire the Units offered for redemption by
the Redeeming Member and shall be treated thereafter for all purposes of this
Agreement as the owner of such Units.



28

--------------------------------------------------------------------------------


(n)
In the event that (i) the Members (other than any member of the PubCo Holdings
Group) beneficially own, in the aggregate, less than 10% of the then outstanding
Units and (ii) the Class A Shares are listed or admitted to trading on a
National Securities Exchange, the Managing Member shall have the right, in its
sole discretion, to require any Member (other than any member of the PubCo
Holdings Group, a Goldman Entity or a Beekman Entity) that beneficially owns
less than 5% of the then-outstanding Units to effect a Redemption of some or all
of such Member’s Units (together with the surrender and delivery of the same
number of Class B Shares); provided that a Cash Election shall not be permitted
pursuant to such a Redemption under this Section 4.6(n).  Managing Member shall
deliver written notice to the Company and any such Member of its intention to
exercise its Redemption right pursuant to this Section 4.6(n) (a “Minority
Member Redemption Notice”) at least five Business Days prior to the proposed
date upon which such Redemption is to be effected (such proposed date, the
“Minority Member Redemption Date”), indicating in such notice the number of
Units (and corresponding Class B Shares) held by such Member that Managing
Member intends to require to be subject to such Redemption.  Any Redemption
pursuant to this Section 4.6(n) shall be effective on the Minority Member
Redemption Date.  From and after the Minority Member Redemption Date, (x) the
Units and Class B Shares subject to such Redemption shall be deemed to be
transferred to Managing Member on the Minority Member Redemption Date and (y)
such Member shall cease to have any rights with respect to the Units and Class B
Shares subject to such Redemption (other than the right to receive Class A
Shares pursuant to such Redemption).  Following delivery of a Minority Member
Redemption Notice and on or prior to the Minority Member Redemption Date, the
Members shall take all actions reasonably requested by Managing Member to effect
such Redemption, including taking any action and delivering any document
required pursuant to the remainder of this Section 4.6 to effect a Redemption.

 


(o)
No Redemption shall impair the right of the Redeeming Member to receive any
distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption.  For the avoidance of doubt, no Redeeming Member, or a Person
designated by a Redeeming Member to receive Class A Shares, shall be entitled to
receive, with respect to such record date, distributions or dividends both on
Units redeemed by the Company from such Redeeming Member and on Class A Shares
received by such Redeeming Member, or other Person so designated, if applicable,
in such Redemption.



29

--------------------------------------------------------------------------------


(p)
In connection with a PubCo Approved Change of Control, PubCo shall have the
right, in its sole discretion, to require each Member (other than any member of
the PubCo Holdings Group) to effect a Redemption of all or a portion of such
Member’s Units (together, if applicable, with the corresponding number of shares
of Class B Shares).  Any Redemption pursuant to this Section 4.6(p) shall be
effective immediately prior to the consummation of the PubCo Approved Change of
Control (and, for the avoidance of doubt, shall not be effective if such PubCo
Approved Change of Control is not consummated) (the “Change of Control Exchange
Date”).  From and after the Change of Control Exchange Date, (i) the Units and
Class B Shares subject to such Redemption shall be deemed to be transferred to
PubCo on the Change of Control Exchange Date and (ii) such Member shall cease to
have any rights with respect to the Units and Class B Shares subject to such
Redemption (other than the right to receive shares of Class A Shares pursuant to
such Redemption).  PubCo shall provide written notice of an expected PubCo
Approved Change of Control to all Members within the earlier of (x) five (5)
Business Days following the execution of the agreement with respect to such
PubCo Approved Change of Control and (y) ten (10) Business Days before the
proposed date upon which the contemplated PubCo Approved Change of Control is to
be effected, indicating in such notice such information as may reasonably
describe the PubCo Approved Change of Control transaction, subject to applicable
Law, including the date of execution of such agreement or such proposed
effective date, as applicable, the amount and types of consideration to be paid
for shares of Class A Shares in the PubCo Approved Change of Control, any
election with respect to types of consideration that a holder of shares of Class
A Shares, as applicable, shall be entitled to make in connection with such PubCo
Approved Change of Control, and the number of Units (and, if applicable, the
corresponding Class B Shares) held by such Member that PubCo intends to require
to be subject to such Redemption.  Following delivery of such notice and on or
prior to the Change of Control Exchange Date, the Members shall take all actions
reasonably requested by PubCo to effect such Redemption, including taking any
action and delivering any document required pursuant to the remainder of this
Section 4.6(p) to effect a Redemption.  Nothing contained in this Section 4.6(p)
shall limit the right of any Member to vote for or participate in any proposed
Change of Control of PubCo with respect to such Member’s Units or exchange all
Units of such Member for Class A Shares in connection with such Change of
Control, even if such Change of Control was not approved by the board of
directors of PubCo.



ARTICLE V


ALLOCATIONS OF PROFITS AND LOSSES
 
Section 5.1         Profits and Losses.  After giving effect to the allocations
under Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the
extent determined by the Managing Member to be necessary and appropriate to
achieve the resulting Capital Account balances described below, any allocable
items of income, gain, loss, deduction or credit includable in the computation
of Profits and Losses) for each Fiscal Year or other taxable period shall be
allocated among the Members during such Fiscal Year or other taxable period in a
manner such that, after giving effect to the special allocations set forth in
Section 5.2 and all distributions through the end of such Fiscal Year or other
taxable period, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 11.3(b) if all assets of the Company on
hand at the end of such Fiscal Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with Section
11.3(b), to the Members immediately after making such allocation, minus (ii)
such Member’s share of Company Minimum Gain and Member Minimum Gain, computed
immediately prior to the hypothetical sale of assets, and the amount any such
Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.


30

--------------------------------------------------------------------------------

Section 5.2          Special Allocations.




(a)
Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis, in accordance with the
number of Units owned by each Member as of the last day of such Fiscal Year or
other taxable period.  The amount of Nonrecourse Deductions for a Fiscal Year or
other taxable period shall equal the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that Fiscal Year or other
taxable period over the aggregate amount of any distributions during that Fiscal
Year or other taxable period of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulations Section 1.704-2(d).





(b)
Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(i).  If more than one Member bears the economic risk of loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the economic risk of loss.  This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.

 


(c)
Notwithstanding any other provision of this Agreement to the contrary, if there
is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations Section
1.704-2(g)(2)).  This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 


(d)
Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)).  This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 
31

--------------------------------------------------------------------------------


(e)
Notwithstanding any provision hereof to the contrary except Section 5.2(a) and
Section 5.2(b), no Losses or other items of loss or expense shall be allocated
to any Member to the extent that such allocation would cause such Member to have
an Adjusted Capital Account Deficit (or increase any existing Adjusted Capital
Account Deficit) at the end of such Fiscal Year or other taxable period.  All
Losses and other items of loss and expense in excess of the limitation set forth
in this Section 5.2(e) shall be allocated to the Members who do not have an
Adjusted Capital Account Deficit in proportion to their relative positive
Capital Accounts (as adjusted pursuant to clauses (a) and (b) of the definition
of “Adjusted Capital Account Deficit”) but only to the extent that such Losses
and other items of loss and expense do not cause any such Member to have an
Adjusted Capital Account Deficit.

 


(f)
Notwithstanding any provision hereof to the contrary except Section 5.2(c) and
Section 5.2(d), in the event any Member unexpectedly receives any adjustment,
allocation or distribution described in paragraph (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain (consisting
of a pro rata portion of each item of income, including gross income, and gain
for the Fiscal Year or other taxable period) shall be specially allocated to
such Member in an amount and manner sufficient to eliminate any Adjusted Capital
Account Deficit of that Member as quickly as possible; provided that an
allocation pursuant to this Section 5.2(f) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article V have been tentatively made as
if this Section 5.2(f) were not in this Agreement.  This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 


(g)
If any Member has an Adjusted Capital Account Deficit at the end of any Fiscal
Year or other taxable period, that Member shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible,
provided that an allocation pursuant to this Section 5.2(g) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
Deficit in excess of such sum after all other allocations provided for in this
Article V have been made as if Section 5.2(f) and this Section 5.2(g) were not
in this Agreement.

 


(h)
To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) (including any such adjustments pursuant to
Treasury Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such item of gain or loss shall be allocated to the
Members in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
if such section applies or to the Member to whom such distribution was made if
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 
32

--------------------------------------------------------------------------------


(i)
The allocations set forth in Sections 5.2(a) through 5.2(h) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding any other
provision of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations (and anticipated future Regulatory Allocations) shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the net amount of such
allocation of other items and the Regulatory Allocations to each Member should
be equal to the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred.  This Section 5.2(i) is intended to
minimize to the extent possible and to the extent necessary any economic
distortions that may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

 


(j)
Items of income, gain, loss, deduction or credit resulting from a Covered Audit
Adjustment shall be allocated to the Members in accordance with the applicable
provisions of the Partnership Tax Audit Rules.

 
Section 5.3          Allocations for Tax Purposes in General.
 


(a)
Except as otherwise provided in this Section 5.3, each item of income, gain,
loss, deduction, and credit of the Company for U.S. federal income tax purposes
shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 


(b)
In accordance with Code Section 704(c) and the Treasury Regulations thereunder
(including the Treasury Regulations applying the principles of Code Section
704(c) to changes in Gross Asset Values), items of income, gain, loss and
deduction with respect to any Company property having a Gross Asset Value that
differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using the “traditional method with curative
allocations,” with the curative allocations applied only to sale gain, under
Treasury Regulations Section 1.704-3(c) or such other method or methods as
determined by the Managing Member to be appropriate and in accordance with the
applicable Treasury Regulations.

 


(c)
Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and (ii)
recapture of grants or credits shall be allocated to the Members in accordance
with applicable law.

 


(d)
Tax credits of the Company shall be allocated among the Members as provided in
Treasury Regulation Sections 1.704-1(b)(4)(ii) and 1.704-1(b)(4)(viii).

 
33

--------------------------------------------------------------------------------


(e)
Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 


(f)
If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations Section
1.704-1(b)(4)(x).

 
Section 5.4          Other Allocation Rules.
 


(a)
The Members are aware of the income tax consequences of the allocations made by
this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement.  The Members hereby agree to be bound
by the provisions of this Article V in reporting their share of Company income
and loss for income tax purposes.

 


(b)
The provisions regarding the establishment and maintenance for each Member of a
Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members.  If the
Managing Member determines, in its sole discretion, that the application of the
provisions in Sections 4.4, 5.1, 5.2 or 5.3  would result in non-compliance with
the Treasury Regulations or would be inconsistent with the intended economic
entitlement of the Members, the Managing Member is authorized to make any
appropriate adjustments to such provisions.

 


(c)
All items of income, gain, loss, deduction and credit allocable to an interest
in the Company that may have been Transferred shall be allocated between the
Transferor and the Transferee in accordance with a method determined by the
Managing Member and permissible under Code Section 706 and the Treasury
Regulations thereunder.

 


(d)
The Members’ proportionate shares of the “excess nonrecourse liabilities” of the
Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3), shall
be allocated to the Members on a pro rata basis, in accordance with the number
of Units owned by each Member.

 
34

--------------------------------------------------------------------------------

ARTICLE VI


DISTRIBUTIONS
 
Section 6.1          Distributions.




(a)
Distributions.  To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine using such record date as the Managing
Member may designate; any such distribution shall be made to the Members as of
the close of business on such record date on a pro rata basis (except that, for
the avoidance of doubt, repurchases or redemptions made in accordance with
Section 4.1(e)(vi), Section 4.6 or payments made in accordance with Sections 7.4
or 7.9 need not be on a pro rata basis), in accordance with the number of Units
owned by each Member as of the close of business on such record date; provided,
however, that the Managing Member shall have the obligation to make
distributions as set forth in Sections 6.2 and 11.3(b)(iii); and provided,
further, that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Member to the extent such distribution would
render the Company insolvent or violate the Act.  For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due.  Promptly following the designation of a record date and
the declaration of a distribution pursuant to this Section 6.1, the Managing
Member shall give notice to each Member of the record date, the amount and the
terms of the distribution and the payment date thereof.

 


(b)
Successors.  For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 


(c)
Distributions In-Kind.  Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member.  In the event of any distribution of
(i) property in kind or (ii) both cash and property in kind, each Member shall
be distributed its proportionate share of any such cash so distributed and its
proportionate share of any such property so distributed in kind (based on the
Fair Market Value of such property).  To the extent that the Company distributes
property in-kind to the Members, the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
Section 6.1(a) and such property shall be treated as if it were sold for an
amount equal to its Fair Market Value.  Any resulting gain or loss shall be
allocated to the Member’s Capital Accounts in accordance with Sections 5.1 and
5.2.

 
Section 6.2          Tax-Related Distributions. The Company shall, subject to
any restrictions contained in any agreement to which the Company is bound, make
distributions out of legally available funds to all Members on a pro rata basis
in accordance with Section 6.1 at such times and in such amounts as the Managing
Member reasonably determines is necessary to cause a distribution to the PubCo
Holdings Group, in the aggregate, sufficient to enable the PubCo Holdings Group
to timely satisfy any PubCo Tax-Related Liabilities.
 
Section 6.3          Distribution Upon Withdrawal.  No withdrawing Member shall
be entitled to receive any distribution or the value of such Member’s Interest
as a result of withdrawal from the Company prior to the liquidation of the
Company, except as specifically provided in this Agreement.


35

--------------------------------------------------------------------------------

Section 6.4          Issuance of Additional Equity Securities.  This Article VI
shall be subject to and, to the extent necessary, amended to reflect the
issuance by the Company of any additional Equity Securities.


ARTICLE VII


MANAGEMENT
 
Section 7.1          The Managing Member; Fiduciary Duties.




(a)
PubCo shall be the sole Managing Member of the Company.  Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company.

 


(b)
In connection with the performance of its duties as the Managing Member of the
Company, except as otherwise set forth herein, the Managing Member acknowledges
that it will owe to the Members the same fiduciary duties as it would owe to the
stockholders of a Delaware corporation if it were a member of the board of
directors of such a corporation and the Members were stockholders of such
corporation.  The Members acknowledge that the Managing Member will take action
through its board of directors, and that the members of the Managing Member’s
board of directors will owe comparable fiduciary duties to the stockholders of
the Managing Member.

 
Section 7.2          Officers.
 


(a)
The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 


(b)
Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect.  The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing Member or this
Agreement.  The Chief Executive Officer will have the power to execute bonds,
mortgages and other contracts requiring a seal, under the seal of the Company,
except where required or permitted by Law to be otherwise signed and executed,
and except where the signing and execution thereof will be expressly delegated
by the Managing Member to some other Officer or agent of the Company.



36

--------------------------------------------------------------------------------


(c)
Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include a president, one or more vice presidents, a
secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate.  Except as set forth herein, the Officers
will serve at the pleasure of the Managing Member, subject to all rights, if
any, of such Officer under any contract of employment.  Any individual may hold
any number of offices, and an Officer may, but need not, be a Member of the
Company.  The Officers will exercise such powers and perform such duties as
specified in this Agreement or as determined from time to time by the Managing
Member.

 


(d)
Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member.  Any Officer may resign at any time by giving
written notice to the Managing Member.  Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective.  Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party.  A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 


(e)
The Officers, in the performance of their duties as such, shall owe to the
Company and the Members duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its shareholders under the
DGCL.

 
Section 7.3          Warranted Reliance by Officers on Others.  In exercising
their authority and performing their duties under this Agreement, the Officers
shall be entitled to rely on information, opinions, reports or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:




(a)
one or more employees or other agents of the Company or subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and



37

--------------------------------------------------------------------------------


(b)
any attorney, public accountant or other Person as to matters which the Officer
reasonably believes to be within such Person’s professional or expert
competence.

 
Section 7.4        Indemnification.  The Company shall indemnify and hold
harmless, to the fullest extent permitted by applicable Law as it presently
exists or may hereafter be amended (provided, that no such amendment shall limit
a Covered Person’s rights to indemnification hereunder with respect to any
actions or events occurring prior to such amendment except to the extent
required by a non-waivable and non-modifiable provision of applicable Law), any
person who was or is made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a Manager (as defined in the Existing
LLC Agreement) entitled to indemnification under the Existing LLC Agreement, a
Member, an Officer, the Managing Member or the Company Representative or is or
was serving at the request of the Company as a member, director, officer,
trustee, employee or agent of another limited liability company or of a
corporation, partnership, joint venture, trust, other enterprise or nonprofit
entity, including service with respect to an employee benefit plan (a “Covered
Person”), whether the basis of such Proceeding is alleged action in an official
capacity as a member, director, officer, trustee, employee or agent, or in any
other capacity while serving as a member, director, officer, trustee, employee
or agent, against all expenses, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and penalties
and amounts paid in settlement) reasonably incurred or suffered by such Covered
Person in connection with such Proceeding, unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of such act or omission, and taking into account the
acknowledgements and agreements set forth in this Agreement, (x) such Covered
Person engaged in a bad faith violation of the implied contractual covenant of
good faith and fair dealing or a bad faith violation of this Agreement or (y)
such Covered Person would not be so entitled to be indemnified and held harmless
if the Company were a corporation organized under the laws of the State of
Delaware that indemnified and held harmless its directors, officers, employees
and agents to the fullest extent permitted by Section 145 of the DGCL as in
effect on the date of this Agreement (but including any expansion of rights to
indemnification thereunder from and after the date of this Agreement).  The
Company shall, to the fullest extent not prohibited by applicable Law as it
presently exists or may hereafter be amended (provided, that no such amendment
shall limit a Covered Person’s rights to indemnification hereunder with respect
to any actions or events occurring prior to such amendment except to the extent
required by a non-waivable and non-modifiable provision of applicable Law), pay
the expenses (including attorneys’ fees) incurred by a Covered Person in
defending any Proceeding in advance of its final disposition; provided, however,
that such payment of expenses in advance of the final disposition of the
Proceeding shall be made only upon receipt of an undertaking by the Covered
Person to repay all amounts advanced if it should be ultimately determined by
final judicial decision from which there is no further right to appeal that the
Covered Person is not entitled to be indemnified under this Section 7.4 or
otherwise.  The rights to indemnification and advancement of expenses under this
Section 7.4 shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to be a member, director, officer, trustee,
employee or agent and shall inure to the benefit of his heirs, executors and
administrators.  Notwithstanding the foregoing provisions of this Section 7.4,
except for Proceedings to enforce rights to indemnification and advancement of
expenses, the Company shall indemnify and advance expenses to a Covered Person
in connection with a Proceeding (or part thereof) initiated by such Covered
Person only if such Proceeding (or part thereof) was authorized by the Managing
Member.


38

--------------------------------------------------------------------------------

Section 7.5         Maintenance of Insurance or Other Financial Arrangements. 
To the extent permitted by applicable Law, the Company (with the approval of the
Managing Member) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.
 
Section 7.6         Resignation or Termination of Managing Member.  PubCo shall
not, by any means, resign as, cease to be or be replaced as Managing Member
except in compliance with this Section 7.6.  No termination or replacement of
PubCo as Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect.  No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.6) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.
 
Section 7.7          No Inconsistent Obligations.  The Managing Member
represents that it does not have any contracts, other agreements, duties or
obligations that are inconsistent with its duties and obligations (whether or
not in its capacity as Managing Member) under this Agreement and covenants that,
except as permitted by Section 7.1, it will not enter into any contracts or
other agreements or undertake or acquire any other duties or obligations that
are inconsistent with such duties and obligations.
 
Section 7.8          Reclassification Events of PubCo.  If a Reclassification
Event occurs, the Managing Member or its successor, as the case may be, shall,
as and to the extent necessary, amend this Agreement in compliance with Section
12.1, and enter into any necessary supplementary or additional agreements, to
ensure that following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one Class B Share) is
redeemable for the same amount and same type of property, securities or cash (or
combination thereof) that one Class A Share becomes exchangeable for or
converted into as a result of the Reclassification Event and (ii) PubCo or the
successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such redemption.  PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.


39

--------------------------------------------------------------------------------

Section 7.9          Certain Costs and Expenses.  The Company shall (a) pay, or
cause to be paid, all costs, fees, operating expenses and other expenses of the
Company and its Subsidiaries (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company and its Subsidiaries) incurred in
pursuing and conducting, or otherwise related to, the activities of the Company
and (b) in the Good Faith discretion of the Managing Member, reimburse the
Managing Member for any costs, fees or expenses incurred by it in connection
with serving as the Managing Member.  To the extent that the Managing Member
determines in its Good Faith discretion that such expenses are related to the
business and affairs of the Managing Member that are conducted through the
Company and/or its Subsidiaries (including expenses that relate to the business
and affairs of the Company and/or its Subsidiaries and that also relate to other
activities of the Managing Member or any other member of the PubCo Holdings
Group), the Managing Member may cause the Company to pay or bear all expenses of
the PubCo Holdings Group, including, without limitation, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, costs of periodic reports to stockholders of PubCo, litigation
costs and damages arising from litigation, accounting and legal costs; provided
that the Company shall not pay or bear any income tax obligations of any member
of the PubCo Holdings Group or any obligations of any member of the PubCo
Holdings Group pursuant to the IPO TRA or any Post-IPO TRA (but the Company
shall be entitled to make distributions in respect of these obligations pursuant
to Article VI).  In the event that (i) Class A Shares or other Equity Securities
of PubCo were sold to underwriters in any public offering (including the IPO)
after the Effective Time, in each case, at a price per share that is lower than
the price per share for which such Class A Shares or other Equity Securities of
PubCo are sold to the public in such public offering after taking into account
any Discounts and (ii) the proceeds from such public offering are used to fund
the Cash Election Amount for any redeemed Units or otherwise contributed to the
Company, the Company shall reimburse the applicable member of the PubCo Holdings
Group for such Discount by treating such Discount as an additional Capital
Contribution made by such member of the PubCo Holdings Group to the Company,
issuing Units in respect of such deemed Capital Contribution in accordance with
Section 4.6(i) (but, for the avoidance of doubt, without duplication of the
Units issued pursuant to the Master Reorganization Agreement), and increasing
the Capital Account of such member of the PubCo Holdings Group by the amount of
such Discount.  For the avoidance of doubt, any payments made to or on behalf of
any member of the PubCo Holdings Group pursuant to this Section 7.9 shall not be
treated as a distribution pursuant to Section 6.1(a) but shall instead be
treated as an expense of the Company.
 
ARTICLE VIII


ROLE OF MEMBERS
 
Section 8.1          Rights or Powers.




(a)
Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way.  Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act.  A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company.  The existence of these relationships and acting in such capacities
will not result in the Member (other than the Managing Member) being deemed to
be participating in the control of the business of the Company or otherwise
affect the limited liability of the Member.  Except as specifically provided
herein, a Member (other than the Managing Member) shall not, in its capacity as
a Member, take part in the operation, management or control of the Company’s
business, transact any business in the Company’s name or have the power to sign
documents for or otherwise bind the Company.



40

--------------------------------------------------------------------------------


(b)
The Company shall promptly (but in any event within three business days) notify
the Members in writing if, to the Company’s knowledge, for any reason, it would
be an “investment company” within the meaning of the Investment Company Act of
1940 (the “Investment Company Act”), as amended, but for the exceptions provided
in Section 3(c)(1) or 3(c)(7) thereunder.



Section 8.2          Voting.




(a)
Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units.  Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting.  Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting.  Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting.  Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2.  Except as otherwise
expressly provided in this Agreement, the affirmative vote of the Members
holding a majority of the outstanding Units shall constitute the act of the
Members.

 


(b)
Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting.  Every proxy
must be signed by such Member or its attorney-in-fact.  No proxy shall be valid
after the expiration of 11 months from the date thereof unless otherwise
provided in the proxy.  Every proxy shall be revocable at the pleasure of the
Member executing it.

 


(c)
Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 


(d)
Any action required or permitted to be taken by the Members may be taken without
a meeting if the requisite Members whose approval is necessary consent thereto
in writing.



41

--------------------------------------------------------------------------------

Section 8.3          Various Capacities.  The Members acknowledge and agree that
the Members or their Affiliates will from time to time act in various
capacities, including as a Member and as the Company Representative.
 
Section 8.4          Investment Opportunities.  To the fullest extent permitted
by applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are officers or
employees of the Company, PubCo or any of their respective Subsidiaries), any of
their respective Affiliates (other than the Company, the Managing Member or any
of their respective Subsidiaries), or any of their respective officers,
directors, agents, shareholders, members, managers and partners  (each, a
“Business Opportunities Exempt Party”).  The Company renounces any interest or
expectancy of the Company in, or in being offered an opportunity to participate
in, business opportunities that are from time to time presented to any Business
Opportunities Exempt Party.  No Business Opportunities Exempt Party who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its subsidiaries shall have
any duty to communicate or offer such opportunity to the Company.  No amendment
or repeal of this Section 8.4 shall apply to or have any effect on the liability
or alleged liability of any Business Opportunities Exempt Party for or with
respect to any opportunities of which any such Business Opportunities Exempt
Party becomes aware prior to such amendment or repeal.  Any Person purchasing or
otherwise acquiring any interest in any Units shall be deemed to have notice of
and consented to the provisions of this Section 8.4.  Neither the alteration,
amendment or repeal of this Section 8.4, nor the adoption of any provision of
this Agreement inconsistent with this Section 8.4, shall eliminate or reduce the
effect of this Section 8.4 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 8.4, would accrue or arise, prior to such alteration,
amendment, repeal or adoption.


ARTICLE IX


TRANSFERS OF INTERESTS


Section 9.1          Restrictions on Transfer.





(a)
Except as provided in Section 4.6 and Section 9.1(c), no Member shall Transfer
all or any portion of its Interest without the Managing Member’s prior written
consent, which consent shall be granted or withheld in the Managing Member’s
sole discretion.  If, notwithstanding the provisions of this Section 9.1(a), all
or any portion of a Member’s Interests are Transferred in violation of this
Section 9.1(a), involuntarily, by operation of law or otherwise, then without
limiting any other rights and remedies available to the other parties under this
Agreement or otherwise, the Transferee of such Interest (or portion thereof)
shall not be admitted to the Company as a Member or be entitled to any rights as
a Member hereunder, and the Transferor will continue to be bound by all
obligations hereunder, unless and until the Managing Member consents in writing
to such admission, which consent shall be granted or withheld in the Managing
Member’s sole discretion.  Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 9.1(a) shall be
null and void and of no force or effect whatsoever.  For the avoidance of doubt,
the restrictions on Transfer contained in this Article IX shall not apply to the
Transfer of any capital stock of PubCo; provided that no Class B Shares may be
Transferred unless a corresponding number of Units are Transferred therewith in
accordance with this Agreement.



42

--------------------------------------------------------------------------------


(b)
In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than 100 partners, within the meaning of Treasury Regulations Section
1.7704-1(h)(1) (determined taking into account the rules of Treasury Regulations
Section 1.7704-1(h)(3)), or (C) would cause the Company to be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code or
a successor provision or to be classified as a corporation pursuant to the Code
or successor of the Code; (iii) if such Transfer would cause the Company to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (iv) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulations or otherwise cause the Company to be subject to
regulation under ERISA; (v) if such Transfer requires the registration of such
Interests or any Equity Securities issued upon any exchange of such Interests,
pursuant to any applicable U.S. federal or state securities Laws; or (vi) if
such Transfer subjects the Company to regulation under the Investment Company
Act or the Investment Advisors Act of 1940, each as amended (or any succeeding
law).  Any attempted or purported Transfer of all or a portion of a Member’s
Interests in violation of this Section 9.1(b) shall be null and void and of no
force or effect whatsoever.





(c)
Notwithstanding the provisions in Section 9.1(a), but subject to the other
provisions in this Article IX, a Member may Transfer all or a portion of its
Units to a Permitted Transferee without the consent of any other Member or
Person, but only if immediately after the proposed Transfer by such Member,
taking into consideration the anti-abuse rule set forth in Treasury Regulations
Section 1.7704-1(h)(3), and as determined in the reasonable discretion of the
Managing Member:





(i)
in the case of a proposed Transfer by a Goldman Entity, all Goldman Entities, in
the aggregate, would not represent more than 4 “partners” for purposes of
calculating the number of “partners” in the Company under Treasury Regulations
Section 1.7704-1(h)(l)(ii);





(ii)
in the case of a proposed Transfer by a Beekman Entity, all Beekman Entities, in
the aggregate, would not represent more than 4 “partners” for purposes of
calculating the number of “partners” in the Company under Treasury Regulations
Section 1.7704-1(h)(l)(ii); or



43

--------------------------------------------------------------------------------


(iii)
in the case of a proposed Transfer by a Member other than a Goldman Entity, a
Beekman Entity and any member of the PubCo Holdings Group, such Member and its
Transferees (for the avoidance of doubt, other than any member of the PubCo
Holding Group), in the aggregate, would not represent more than one “partner”
for purposes of calculating the number of “partners” in the Company under
Treasury Regulations Section 1.7704-1(h)(l)(ii).

 


(d)
Notwithstanding any of the provisions in Section 9.1(a), but subject to the
other provisions in this Article IX, each of One Water Ventures, LLC, a Georgia
limited liability company and LMI Holdings, LLC, a Florida limited liability
company may Transfer all or a portion of its Units to any of its members as of
the date hereof without the consent of any other Member or Person.

 
Section 9.2          Notice of Transfer.




(a)
Other than in connection with Transfers made pursuant to Section 4.6, each
Member shall, after complying with the provisions of this Agreement, but in any
event no later than three Business Days following any Transfer of Interests,
give written notice to the Company of such Transfer.  Each such notice shall
describe the manner and circumstances of the Transfer.





(b)
A Member making a Transfer (including a deemed Transfer for U.S. federal income
tax purposes as described in Section 4.6(g)) permitted by this Agreement shall,
unless otherwise determined by the Managing Member, (i) have delivered to the
Company an affidavit of non-foreign status with respect to such Transferor that
satisfies the requirements of Section 1446(f)(2) of the Code or other
documentation establishing a valid exemption from withholding pursuant to
Section 1446(f) of the Code or (ii) contemporaneously with the Transfer,
properly withhold and remit to the Internal Revenue Service the amount of tax
required to be withheld upon the Transfer by Section 1446(f) of the Code (and
provide evidence to the Company of such withholding and remittance promptly
thereafter).



Section 9.3          Transferee Members.  A Transferee of Interests pursuant to
this Article IX shall have the right to become a Member only if (a) the
requirements of this Article IX are met, (b) such Transferee executes an
instrument reasonably satisfactory to the Managing Member agreeing to be bound
by the terms and provisions of this Agreement and assuming all of the
Transferor’s then existing and future Liabilities arising under or relating to
this Agreement, (c) such Transferee represents that the Transfer was made in
accordance with all applicable securities Laws, (d) the Transferor or Transferee
shall have reimbursed the Company for all reasonable expenses (including
attorneys’ fees and expenses) of any Transfer or proposed Transfer of a Member’s
Interest, whether or not consummated and (e) if such Transferee or his or her
spouse is a resident of a community property jurisdiction, then such
Transferee’s spouse shall also execute an instrument reasonably satisfactory to
the Managing Member agreeing to be bound by the terms and provisions of this
Agreement to the extent of his or her community property or quasi-community
property interest, if any, in such Member’s Interest.  Unless agreed to in
writing by the Managing Member, the admission of a Member shall not result in
the release of the Transferor from any Liability that the Transferor may have to
each remaining Member or to the Company under this Agreement or any other
Contract between the Managing Member, the Company or any of its Subsidiaries, on
the one hand, and such Transferor or any of its Affiliates, on the other hand. 
Written notice of the admission of a Member shall be sent promptly by the
Company to each remaining Member.


44

--------------------------------------------------------------------------------

Section 9.4          Legend.  Each certificate representing a Unit, if any, will
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 
THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.
 
THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF ONE WATER MARINE HOLDINGS, LLC (THE ISSUER OF THESE SECURITIES) AS IT MAY BE
AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF
THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
ISSUER OF SUCH SECURITIES.”
 
ARTICLE X


ACCOUNTING; CERTAIN TAX MATTERS
 
Section 10.1          Books of Account.  The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.


Section 10.2          Tax Elections.




(a)
The Company and any eligible Subsidiary shall make an election (or continue a
previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof and shall not thereafter
revoke such election.  In addition, the Company shall make the following
elections on the appropriate forms or tax returns, if permitted under the Code
or applicable law:





(i)
to adopt a taxable year allowable under law;


45

--------------------------------------------------------------------------------


(ii)
to adopt the accrual method of accounting for U.S. federal income tax purposes;

 


(iii)
to elect to amortize the organizational expenses of the Company as permitted by
Section 709(b) of the Code;

 


(iv)
except where the Managing Member elects to apply Section 10.5(e), to elect out
of the application of the partnership-level audit and adjustment rules of the
Partnership Tax Audit Rules by making an election under Section 6226(a) of the
Code, commonly known as the “push out” election, or any analogous election under
state or local tax law, if applicable; and

 


(v)
except as otherwise provided herein, any other election the Managing Member may
in Good Faith deem appropriate and in the best interests of the Company.

 


(b)
Upon request of the Managing Member, each Member shall cooperate in Good Faith
with the Company in connection with the Company’s efforts to make any election
pursuant to this Section 10.2.

 
Section 10.3        Tax Returns; Information.  The Managing Member shall arrange
for the preparation and timely filing of all income and other tax and
informational returns of the Company.  The Managing Member shall furnish to each
Member a copy of each approved return and statement, together with any schedules
(including Schedule K-1) or other information that a Member may require in
connection with such Member’s own tax affairs as soon as practicable (but in no
event more than 75 days after the end of each Fiscal Year).  The Members agree
to (a) take all actions reasonably requested by the Company or the Company
Representative to comply with the Partnership Tax Audit Rules, including where
applicable, filing amended returns as provided in Sections 6225 or 6226 of the
Code and providing confirmation thereof to the Company Representative and (b)
furnish to the Company (i) all reasonably requested certificates or statements
relating to the tax matters of the Company (including without limitation an
affidavit of non-foreign status pursuant to Section 1446(f)(2) of the Code), and
(ii) all pertinent information in its possession relating to the Company’s
operations that is reasonably necessary to enable the Company’s tax returns to
be prepared and timely filed.
 
Section 10.4        Company Representative.  The Managing Member is specially
authorized and appointed to act as the Company Representative and in any similar
capacity under state or local Law.  The Company and the Members (including any
Member designated as the Company Representative prior to the date hereof) shall
cooperate fully with each other and shall use reasonable best efforts to cause
the Managing Member (or any other Person subsequently designated) to become the
Company Representative with respect to any taxable period of the Company with
respect to which the statute of limitations has not yet expired, including (as
applicable) by filing certifications pursuant to Treasury Regulations Section
301.6231(a)(7)-1(d).  In acting as Company Representative, the Managing Member
shall act, to the maximum extent possible, to cause income, gain, loss,
deduction, credit of the Company and adjustments thereto, to be allocated or
borne by the Members in the same manner as such items or adjustments would have
been borne if the Company could have effectively made an election under Section
6221(b) of the Code (commonly known as the “election out”) or similar state or
local provision with respect to the taxable period at issue.  The Company
Representative may retain, at the Company’s expense, such outside counsel,
accountants and other professional consultants as it may reasonably deem
necessary in the course of fulfilling its obligations as Company Representative.
 
46

--------------------------------------------------------------------------------

Section 10.5          Withholding Tax Payments and Obligations.




(a)
Withholding Tax Payments.  Each of the Company and its Subsidiaries may withhold
from distributions, allocations or portions thereof if it is required to do so
by any applicable Law, and each Member hereby authorizes the Company and its
Subsidiaries to withhold or pay on behalf of or with respect to such Member, any
amount of U.S. federal, state or local or non-U.S. taxes that the Managing
Member determines, in Good Faith, that the Company or any of its Subsidiaries is
required to withhold or pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement.





(b)
Other Tax Payments.  To the extent that any tax is paid by (or withheld from
amounts payable to) the Company or any of its Subsidiaries and the Managing
Member determines, in Good Faith, that such tax (including any Company Level
Tax) relates to one or more specific Members, such tax shall be treated as an
amount of tax withheld or paid with respect to such Member pursuant to this
Section 10.5.  Any determinations made by the Managing Member pursuant to this
Section 10.5 shall be binding on the Members.





(c)
Tax Contribution and Indemnity Obligation.  Any amounts withheld or paid with
respect to a Member pursuant to Section 10.5(a) or (b) shall be offset against
any distributions to which such Member is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Member pursuant to Section 6.1 or Section 11.3(b)(iii) at the time such
Tax Offset is made.  To the extent that (i) there is a payment of Company Level
Taxes relating to a Member or (ii) the amount of such Tax Offset exceeds the
distributions to which such Member is entitled during the same Fiscal Year as
such withholding or payment (“Excess Tax Amount”), the amount of such (i)
Company Level Taxes or (ii) Excess Tax Amount, as applicable, shall, upon
notification to such Member by the Managing Member, give rise to an obligation
of such Member to make a capital contribution to the Company (a “Tax
Contribution Obligation”), which Tax Contribution Obligation shall be
immediately due and payable.  In the event a Member defaults with respect to its
obligation under the prior sentence, the Company shall be entitled to offset the
amount of a Member’s Tax Contribution Obligation against distributions to which
such Member would otherwise be subsequently entitled until the full amount of
such Tax Contribution Obligation has been contributed to the Company or has been
recovered through offset against distributions, and any such offset shall not
reduce such Member’s Capital Account.  Any contribution by a Member with respect
to a Tax Contribution Obligation shall increase such Member’s Capital Account
but shall not reduce the amount (if any) that a Member is otherwise obligated to
contribute to the Company.  Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member’s Units to secure such
Member’s obligation to pay the Company any amounts required to be paid pursuant
to this Section 10.5.  Each Member shall take such actions as the Company may
reasonably request in order to perfect or enforce the security interest created
hereunder.  Each Member hereby agrees to indemnify and hold harmless the
Company, the other Members, the Company Representative and the Managing Member
from and against any liability (including any liability for Company Level Taxes)
with respect to income attributable to or distributions or other payments to
such Member.



47

--------------------------------------------------------------------------------


(d)
Continued Obligations of Former Members.  Any Person who ceases to be a Member
shall be deemed to be a Member solely for purposes of this Section 10.5, and the
obligations of a Member pursuant to this Section 10.5 shall survive until 30
days after the closing of the applicable statute of limitations on assessment
with respect to the taxes withheld or paid by the Company or a Subsidiary that
relate to the period during which such Person was actually a Member; provided,
however, that if the Managing Member determines in its sole discretion that
seeking indemnification for Company Level Taxes from a former Member is not
practicable, or that seeking such indemnification has failed, then, in either
case, the Managing Member may (A) recover any liability for Company Level Taxes
from the substituted Member that acquired directly or indirectly the applicable
interest in the Company from such former Member or (B) treat such liability for
Company Level Taxes as a Company expense.





(e)
Managing Member Discretion Regarding Recovery of Taxes.  Notwithstanding the
foregoing, the Managing Member may choose not to recover an amount of Company
Level Taxes or other taxes withheld or paid with respect to a Member under this
Section 10.5 to the extent that there are no distributions to which such Member
is entitled that may be offset by such amounts, if the Managing Member
determines, in its reasonable discretion, that such a decision would be in the
best interests of the Members (e.g., where the cost of recovering the amount of
taxes withheld or paid with respect to such Member is not justified in light of
the amount that may be recovered from such Member).



ARTICLE XI


DISSOLUTION AND TERMINATION
 
Section 11.1          Liquidating Events.  The Company shall dissolve and
commence winding up and liquidating upon the first to occur of the following
(each, a “Liquidating Event”):




(a)
The sale of all or substantially all of the assets of the Company; and





(b)
The determination of (i) the Managing Member and (ii) if at such time the
Members (other than any member of the PubCo Holdings Group) beneficially own, in
the aggregate, more than 2.5% of the then-outstanding Units, the holders of at
least 66 2/3% of the outstanding Units held by Members other than the PubCo
Holdings Group and, for so long as a Goldman Entity or a Beekman Entity hold an
interest herein, such Goldman Entity and Beekman Entity, to dissolve, wind up
and liquidate the Company; provided that no such Liquidating Event shall be
consummated until at least 5 Business Days after written notice is provided to
the Members that such determination has been made in accordance with the
foregoing, and, for the avoidance of doubt, any Member, including any Member not
consenting to such determination, shall have the right to file a Redemption
Notice prior to the consummation of such Liquidating Event.



48

--------------------------------------------------------------------------------

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in clauses (a) and (b) above.  If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation.  In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.
 
Section 11.2        Bankruptcy.  For purposes of this Agreement, the
“bankruptcy” of a Member shall mean the occurrence of any of the following: (a)
any Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof, or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of 90 consecutive days; or (b) a Member shall admit
in writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.
 
Section 11.3         Procedure.


49

--------------------------------------------------------------------------------


(a)
In the event of the dissolution of the Company for any reason, the Members shall
commence to wind up the affairs of the Company and to liquidate the Company’s
investments; provided that if a Member is in bankruptcy or dissolved, another
Member, who shall be the Managing Member (“Winding-Up Member”) shall commence to
wind up the affairs of the Company and, subject to Section 11.4(a), such
Winding-Up Member shall have full right and unlimited discretion to determine in
Good Faith the time, manner and terms of any sale or sales of the Property or
other assets pursuant to such liquidation, having due regard to the activity and
condition of the relevant market and general financial and economic conditions. 
The Members shall continue to share profits, losses and distributions during the
period of liquidation in the same manner and proportion as though the Company
had not dissolved.  The Company shall engage in no further business except as
may be necessary, in the reasonable discretion of the Managing Member or the
Winding-Up Member, as applicable, to preserve the value of the Company’s assets
during the period of dissolution and liquidation.

 


(b)
Following the payment of all expenses of liquidation and the allocation of all
Profits and Losses as provided in Article V, the proceeds of the liquidation and
any other funds of the Company shall be distributed in the following order of
priority:

 


(i)
First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 


(ii)
Second, to set up such cash reserves that the Managing Member reasonably deems
necessary for contingent or unforeseen Liabilities or future payments described
in Section 11.3(b)(i) (which reserves when they become unnecessary shall be
distributed in accordance with the provisions of clause (iii) below); and

 


(iii)
Third, the balance to the Members, pro rata in accordance with the number of
Units owned by each Member.

 


(c)
No Member shall have any right to demand or receive property other than cash
upon dissolution and termination of the Company.

 


(d)
Upon the completion of the liquidation of the Company and the distribution of
all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

 
Section 11.4          Rights of Members.
 


(a)
Each Member irrevocably waives any right that it may have to maintain an action
for partition with respect to the property of the Company.

 


(b)
Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.



50

--------------------------------------------------------------------------------

Section 11.5        Notices of Dissolution.  In the event a Liquidating Event
occurs or an event occurs that would, but for the provisions of Section 11.1,
result in a dissolution of the Company, the Company shall, within 30 days
thereafter, (a) provide written notice thereof to each of the Members and to all
other parties with whom the Company regularly conducts business (as determined
in the discretion of the Managing Member), and (b) comply, in a timely manner,
with all filing and notice requirements under the Act or any other applicable
Law.
 
Section 11.6         Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets in order to minimize any losses that might
otherwise result from such winding up.
 
Section 11.7         No Deficit Restoration.  No Member shall be personally
liable for a deficit Capital Account balance of that Member, it being expressly
understood that the distribution of liquidation proceeds shall be made solely
from existing Company assets.
 
ARTICLE XII


GENERAL
 
Section 12.1          Amendments; Waivers.




(a)
The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) with the approval of (y) the Managing Member and
(z) if at such time the Members (other than the PubCo Holdings Group)
beneficially own, in the aggregate, more than 2.5% of the then-outstanding
Units, the holders of at least 66 2/3% of the outstanding Units held by Members
other than the PubCo Holdings Group; provided that no waiver, modification or
amendment shall be effective until at least 5 Business Days after written notice
is provided to the Members that the requisite consent has been obtained for such
waiver, modification or amendment, and, for the avoidance of doubt, any Member,
including any Member not providing written consent, shall have the right to file
a Redemption Notice prior to the effectiveness of such waiver, modification or
amendment; provided, further, that no amendment to this Agreement may:





(i)
modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member;





(ii)
materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial (or would have a
different or prejudicial effect) relative to any other Interests, without the
approval of a majority in interest of the Members holding the Interests affected
in such a different or prejudicial manner;





(iii)
materially alter or change any rights, preferences or privileges of either a
Goldman Entity or a Beekman Entity in its capacity as a holder of Interests or
otherwise under this Agreement in a manner that is different or prejudicial (or
that would  have a different or prejudicial effect) relative to one another or
other holder of Interests (including Pubco or a member of the Pubco Group),
without the approval of the party affected in a different or prejudicial manner;

 
51

--------------------------------------------------------------------------------


(iv)
(A) amend or alter Section 8.4 without the prior written consent of Beekman and
Goldman, or (B) alter or change any rights, preferences or privileges of any
Member that are expressly for the benefit of such Member, without the approval
of such member; or

 


(v)
modify the requirement that a majority of the directors of PubCo who are
independent within the meaning of the rules of the Nasdaq Stock Market (or such
other principal United States securities exchange on which the Class A Shares
are listed) and Rule 10A-3 of the Securities Act and do not hold any Units that
are subject to the applicable Redemption must approve a Cash Election pursuant
to Section 4.6(d) without the approval of a majority of the directors of PubCo
who are independent within the meaning of the rules of the Nasdaq Stock Market
(or such other principal United States securities exchange on which the Class A
Shares are listed) and Rule 10A-3 of the Securities Act.

 


(b)
Notwithstanding the foregoing clause (a), the Managing Member, acting alone, may
amend this Agreement, including Exhibit A, (i) to reflect the admission of new
Members, as provided by the terms of this Agreement, (ii) to the minimum extent
necessary to comply with or administer in an equitable manner the Partnership
Tax Audit Rules in any manner determined by the Managing Member, and (iii) as
necessary to avoid the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.

 


(c)
No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 
Section 12.2        Further Assurances.  Each party agrees that it will from
time to time, upon the reasonable request of another party, execute such
documents and instruments and take such further action as may be required to
accomplish the purposes of this Agreement.
 
Section 12.3        Successors and Assigns.  All of the terms and provisions of
this Agreement shall be binding upon the parties and their respective successors
and assigns, but shall inure to the benefit of and be enforceable by the
successors and assigns of any Member only to the extent that they are permitted
successors and assigns pursuant to the terms hereof.  No party may assign its
rights hereunder except as herein expressly permitted.
 
52

--------------------------------------------------------------------------------

Section 12.4        Certain Representations by Members.  Each Member, by
executing this Agreement and becoming a Member, whether by making a Capital
Contribution, by admission in connection with a permitted Transfer or otherwise,
represents and warrants to the Company and the Managing Member, as of the date
of its admission as a Member, that such Member (or, if such Member is
disregarded for U.S. federal income tax purposes, such Member’s regarded owner
for such purposes) is either: (i) not a partnership, grantor trust or Subchapter
S corporation for U.S. federal income tax purposes (e.g., an individual or
Subchapter C corporation), or (ii) is a partnership, grantor trust or Subchapter
S corporation for U.S. federal income tax purposes, but (A) permitting the
Company to satisfy the 100-partner limitation set forth in Treasury Regulations
Section 1.7704-1(h)(1)(ii) is not a principal purpose of any beneficial owner of
such Member in investing in the Company through such Member, (B) such Member was
formed for business purposes prior to or in connection with the investment by
such Member in the Company or for estate planning purposes, and (C) no
beneficial owner of such Member has a redemption or similar right with respect
to such Member that is intended to correlate to such Member’s right to
Redemption pursuant to Section 4.6.
 
Section 12.5        Entire Agreement.  This Agreement, together with all
Exhibits and Schedules hereto and all other agreements referenced therein and
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as specifically set forth herein and therein.
 
Section 12.6        Rights of Members Independent.  The rights available to the
Members under this Agreement and at Law shall be deemed to be several and not
dependent on each other and each such right accordingly shall be construed as
complete in itself and not by reference to any other such right.  Any one or
more and/or any combination of such rights may be exercised by a Member and/or
the Company from time to time and no such exercise shall exhaust the rights or
preclude another Member from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.
 
Section 12.7        Governing Law.  This Agreement, the legal relations between
the parties and any Action, whether contractual or non-contractual, instituted
by any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such state and without regard to conflicts of
law doctrines.
 
Section 12.8       Jurisdiction and Venue.  The parties hereto hereby agree and
consent to be subject to the jurisdiction of any federal court of the District
of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement.  The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action.  Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail.  Nothing in this Section 12.8 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by law.
 
53

--------------------------------------------------------------------------------

Section 12.9        Headings.  The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.
 
Section 12.10      Counterparts.  This Agreement and any amendment hereto or any
other agreement (or document) delivered pursuant hereto may be executed in one
or more counterparts and by different parties in separate counterparts any may
delivered by email or other electronic means.  All of such counterparts shall
constitute one and the same agreement (or other document) and shall become
effective (unless otherwise provided therein) when one or more counterparts have
been signed by each party and delivered to the other party.
 
Section 12.11     Notices.  Any notice or other communication hereunder must be
given in writing and (a) delivered in person, (b) transmitted by facsimile, by
telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested as follows:
 
If to the Company or the Managing Member, addressed to it at:
 
One Water Marine Holdings, LLC
6275 Lanier Islands Parkway
Buford, GA 30518
Attention: Jack Ezzell, CFO
Email:


With copies (which shall not constitute notice) to:
 
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3900
Dallas, TX 75201
Attention: Peter Marshall
Email:



or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties.  Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or email address so
specified in (or pursuant to) this Section 12.11 and an appropriate answerback
is received or, if transmitted after 4:00 p.m. local time on a Business Day in
the jurisdiction to which such notice is sent or at any time on a day that is
not a Business Day in the jurisdiction to which such notice is sent, then on the
immediately following Business Day, (ii) if given by mail, on the first Business
Day in the jurisdiction to which such notice is sent following the date three
days after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid or (iii) if given by any other means, on the
Business Day when actually received at such address or, if not received on a
Business Day, on the Business Day immediately following such actual receipt.


Section 12.12      Representation By Counsel; Interpretation.  The parties
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of Law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.
 
54

--------------------------------------------------------------------------------

Section 12.13     Severability.  If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement, to the extent permitted by Law shall
remain in full force and effect, provided that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.
 
Section 12.14      Expenses.  Except as otherwise provided in this Agreement,
each party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.
 
Section 12.15      Waiver of Jury Trial.  EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.
 
Section 12.16      No Third Party Beneficiaries.  Except as expressly provided
in Sections 7.4, nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto and their respective
successors and permitted assigns, any rights or remedies under this Agreement or
otherwise create any third party beneficiary hereto.
 
[Signature Pages Follow]
 
55

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Fourth Amended
and Restated Limited Liability Company Agreement to be executed as of the day
and year first above written.
 



COMPANY:

 

ONE WATER MARINE HOLDINGS, LLC

 

By:
/s/ Philip Austin Singleton, Jr.



Name:
Philip Austin Singleton, Jr.

Title:
Chief Executive Officer

   



MANAGING MEMBER:

 

ONEWATER MARINE INC.

 

By:
/s/ Philip Austin Singleton, Jr.



Name:
Philip Austin Singleton, Jr.

Title:
Chief Executive Officer

   



PUBCO:

 

ONEWATER MARINE INC.

 

By:
/s/ Philip Austin Singleton, Jr.



Name:
Philip Austin Singleton, Jr.

Title:
Chief Executive Officer



Signature Page to
Amended and Restated Limited Liability Company Agreement of
One Water Marine Holdings, LLC



--------------------------------------------------------------------------------

MEMBERS:





ADC INVESTMENTS, LLC


 


By:
/s/ A. Derrill Crowe


Name:
A. Derrill Crowe


Title:
President


 


/s/ Anthony Aisquith


Anthony Aisquith


 


Auburn OWMH, LLLP


 


By:
/s/ Philip Austin Singleton


Name:
Philip Austin Singleton


Title:
Member


 


/s/ Scott Cunningham


Scott Cunningham


 


/s/ Donnie Drummonds


Donnie Drummonds


 


/s/ Jack Ezzell


Jack Ezzell


 


/s/ Alan Giddens


Alan Giddens


 


/s/ Michael Gold


Michael Gold




Signature Page to
Amended and Restated Limited Liability Company Agreement of
One Water Marine Holdings, LLC



--------------------------------------------------------------------------------



/s/ J. Clarke Legler, II


J. Clarke Legler, II


 


L13, LLLP


 


By:
/s/ Jeff Lamkin


Name:
Jeff Lamkin


Title:
Manager, Sea Oats Management, LLC


 


JBL Investment Holdings, LLLP


 


By:
/s/ Jeff Lamkin


Name:
Jeff Lamkin


Title:
Manager, Sea Oats Group


 


/s/ Kenneth M. Kirschner


Kenneth M. Kirschner


   


/s/ Pete Knowles


Pete Knowles


   


/s/ Mitchell W. Legler


Mitchell W. Legler


   


Landis Marine Holdings, LLC


   


By:
/s/ Michael C. Smith


Name:
Michael C. Smith


Title:
Manager


   


OWM BIP Investor, LLC


 


By:
/s/ John G. Troiano


Name:
John G. Troiano


Title:
Manager




Signature Page to
Amended and Restated Limited Liability Company Agreement of
One Water Marine Holdings, LLC



--------------------------------------------------------------------------------



/s/ Peter H. Bos, III


Peter H. Bos, III


 


Philip Singleton Irrevocable Trust


Dated December 24, 2015


 


By:
/s/ Philip Austin Singleton


Name:
Philip Austin Singleton


Title:
Trustee


 


Austin Singleton Irrevocable Trust


Dated December 30, 2015


 


By:
/s/ Philip Austin Singleton


Name:
Philip Austin Singleton


Title:
Trustee


 


Special Situations Investing Group II, LLC


 


By:
/s/ Greg Watts


Name:
Greg Watts


Title:
Authorized Signatory


 


/s/ Keith Style


Keith Style


 


Teresa D. Bos 2015 Trust


 


By:
/s/ Pete Knowles


Name:
Pete Knowles


Title:
Trustee


 


/s/ Cindy Thompson


Cindy Thompson


 


/s/ Dave Witty


Dave Witty




Signature Page to
Amended and Restated Limited Liability Company Agreement of
One Water Marine Holdings, LLC



--------------------------------------------------------------------------------

EXHIBIT A
 

 
Member
   
ADC Investments, LLC
   
Anthony Aisquith
   
Auburn OWMH, LLLP
   
Scott Cunningham
   
Donnie Drummonds
   
Jack Ezzell
   
Alan Giddens
   
Michael Gold
   
J. Clarke Legler, II
   
L13, LLLP
   
JBL Investment Holdings, LLLP
   
Kenneth M. Kirschner
   
Pete Knowles
   
Mitchell W. Legler
   
Landis Marine Holdings, LLC
   
OneWater Marine Inc.
   
OWM BIP Investor, LLC
   
Peter H. Bos, III
   
Philip Singleton Irrevocable Trust, Dated December 24, 2015
   
Austin Singleton Irrevocable Trust, Dated December 30, 2015
   
Special Situations Investing Group II, LLC
   
Keith Style
   
Teresa D. Bos 2015 Trust
   
Cindy Thompson
   
Dave Witty
 





A-1


--------------------------------------------------------------------------------